Exhibit 10.87



PURCHASE AND SALE AGREEMENT


BETWEEN

SHC MEXICO HOLDINGS, LLC
SHC HOLDINGS, LLC
SBA VILLAS, LLC
AND
SANTA BARBARA US, L.P.


AS SELLERS

AND


MT. JOYA HOLDINGS, LLC
AND
MT. JOYA OPERATIONS, LLC

AS BUYER


DECEMBER 12, 2013



--------------------------------------------------------------------------------

NOTE: The submission of a draft of this Agreement is not an offer to enter into
a legally binding contract with respect to the purchase and sale of the
Interests. The Parties shall be legally bound with respect to the purchase and
sale of the Interests pursuant to the terms of this Agreement only if each of
Sellers and Buyer have fully executed and delivered to each other a counterpart
of this Agreement, including, without limitation, all Exhibits and Schedules
hereto.





1

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS 3
Section 1.1 Definition 3
Section 1.2 Terms Generally 18
 
ARTICLE II PURCHASE AND SALE OF INTERESTS 18
Section 2.1 Purchase and Sale 18
Section 2.2 Purchase Price. 19
 
ARTICLE III CONDITIONS PRECEDENT 20
Section 3.1 Conditions to Buyer’s Obligations 20
Section 3.2 Conditions to Sellers’ Obligations 21
Section 3.4 Waiver by Buyer 22
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES; BUYER’S EXAMINATION OF THE PROPERTY
22
Section 4.1 Representations and Warranties of Sellers 22
Section 4.2 Limitation on Claims; Survival of Representations and Warranties. 31
Section 4.3 Representations and Warranties of Buyer. 33
Section 4.4 Buyer’s Independent Investigation. 34
Section 4.5 Limits on Government Contacts. 37
Section 4.6 Release. 38
Section 4.7 Merger.. 39
 
ARTICLE V BROKERS AND EXPENSES 39
Section 5.1 Brokers.. 39
Section 5.2 Expenses.. 39
 
ARTICLE VI COVENANTS OF SELLER 39
Section 6.1 Interim Operation of the Property.. 39
Section 6.2 Risk of Loss and Insurance Proceeds. 40
Section 6.3 Notifications. 41
Section 6.4 Taxes; Sale of Interests. 41
Section 6.5 Estoppel Certificates. 42
 
ARTICLE VII CLOSING AND ESCROW 42
Section 7.1 Escrow Instructions.. 42
Section 7.2 Closing. 42
Section 7.3 Deposit of Documents. 43
Section 7.4 Closing Statement 44


-i-
 

--------------------------------------------------------------------------------




Section 7.5 Transfer of Employees 46
Section 7.6 2013 Tax Returns.. 47
 
ARTICLE VIII DEFAULTS 47
 
ARTICLE IX INDEMNIFICATION 49
Section 9.1 Indemnification by Seller. 49
Section 9.2 Indemnification by Buyer. 50
Section 9.3 Limitation on Claims; Survival of Indemnity Obligations. 50
 
ARTICLE X MISCELLANEOUS 52
Section 10.1 Notices 52
Section 10.2 Entire Agreement 53
Section 10.3 Time 53
Section 10.4 Attorneys’ Fees 53
Section 10.5 No Merger 53
Section 10.6 Assignment 53
Section 10.7 Counterparts 53
Section 10.8 Governing Law; Jurisdiction and Venue. 54
Section 10.9 Waiver of Trial by Jury 54
Section 10.10 Confidentiality and Return of Documents. 54
Section 10.11 Interpretation of Agreement 55
Section 10.12 Amendments 55
Section 10.13 No Recording 55
Section 10.14 No Third Party Beneficiary; Sellers’ Obligations Several; Sellers’
    Consents. 55
Section 10.15 Severability 56
Section 10.16 Drafts not an Offer to Enter into a Legally Binding Contract 56
Section 10.17 Further Assurances 56

EXHIBITS
A-1    Description of Land with respect to Punta Mita Resort
A-2    Description of Land with respect to Development Parcel
B    Intentionally Omitted
C-1    Ownership of Interests Before Pre-Closing Merger
C-2    Ownership of Interests After Pre-Closing Merger
E-1    Form of Buyer’s Closing Certificate
E-2    Form of Seller’s Closing Certificate
F    Proprietary Information
G    Form of Employer Substitution Agreement
H    Intentionally Omitted

-ii-
 

--------------------------------------------------------------------------------




I    Title Commitment


SCHEDULES
1.1(a)        List of Existing Leases
1.1(b)        Final Working Capital
1.1(c)        Estoppel Certificates
1.2        List of Intellectual Property
1.3        List of Artwork
2.2(b)        Wire Instructions
4.1(a)(xv)     List of Existing Contracts
4.1(a)(xvii)    List of Required Material Permits
4.1(a)(xx)    List of Litigation
4.1(a)(xxiii)    Notices of Violation of Laws
4.1(a)(xxiv)    Environmental Matters
4.1(a)(xxv)    List of Employees
4.1(a)(xxix)    List of Current and Pending Tax Actions or Proceedings
4.1(a)(xxxi)    List of Employee Benefit Plans
4.1(a)(xxxiv)     List of Collective Bargaining Agreements
4.1(a)(xxxvi)    All Bank Accounts and Safety Deposit Boxes and Signatories
4.1(a)(xxxvii)    Persons Granted Power of Attorney
4.1(a)(xxxix)    List of Consignment Agreements









-iii-
 

--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of December 12,
2013 (“Effective Date”), is made by and among SHC MEXICO HOLDINGS, L.L.C., a
Delaware limited liability company (“Mexico Holdings”), SHC HOLDINGS, L.L.C., a
Delaware limited liability company (“SHC Holdings”), SBA VILLAS, LLC, a Delaware
limited liability company (“SBA Villas”), and SANTA BARBARA US, L.P., a Delaware
limited partnership (“Santa Barbara US”) (each, a “Seller”, and collectively,
“Sellers”), and MT. JOYA HOLDINGS, LLC, a Washington limited liability company,
and MT. JOYA OPERATIONS, LLC, a Washington limited liability company
(collectively, “Buyer”).
RECITALS
WHEREAS, pursuant to that certain Irrevocable Administration and Guarantee Trust
(Fideicomiso Irrevocable de Administración y Garantía) entered into on June 30,
2011 (the “Irrevocable Trust”) by and among Mexico Holdings, Punta Mita Resort,
S. de R.L. de C.V., a company organized under the laws of Mexico (“Punta Mita
Resort”), and Punta Mita TRS, S. de R.L. de C.V., a company organized under the
laws of Mexico (“Punta Mita TRS”), on the one hand, as settlors and second
beneficiaries with respect to their respective assets, The Bank of New York
Mellon, S.A., as trustee (“Trustee”) and Deutsche Bank Trust Company Americas,
as first beneficiary and agent for lenders, (i) Mexico Holdings transferred its
Interest in Punta Mita Resort to the Irrevocable Trust, (ii) Punta Mita Resort
transferred its Interest in Punta Mita TRS to the Irrevocable Trust, (iii) Punta
Mita Resort transferred the real property associated with the Hotel to the
Irrevocable Trust and (iii) Punta Mita TRS transferred to the Irrevocable Trust
its rights to collect proceeds from certain insurance policies, all in favor of
Deutsche Bank Trust Company Americas (“Deutsche Bank”) as security for that
certain line of credit (the “Line of Credit”) of up to $300,000,000.00 (Three
Hundred Million and 00/100 Dollars, currency of the United States of America) in
favor of Strategic Hotel Funding, L.L.C.;
WHEREAS, on the date immediately prior to the date of the Irrevocable Trust,
Mexico Holdings owned ninety-nine and ninety-nine hundredths percent (99.99%) of
the variable stock limited liability company interests in Punta Mita Resort, as
described on Exhibit C-1;
WHEREAS, on the date immediately prior to the date of the Irrevocable Trust,
Punta Mita Resort owned ninety-nine and ninety-nine hundredths percent (99.99%)
of the variable stock limited liability company interests in Punta Mita TRS;
WHEREAS, SHC Holdings currently owns: (i) one one-thousandth of a percent
(0.001%) of the variable stock limited liability company interests in Punta Mita
TRS; and (ii) one hundredth of a percent (0.01%) of the variable stock limited
liability company interests in Punta Mita Resort, as described on Exhibit C-1;

-2-



--------------------------------------------------------------------------------




WHEREAS, following the Pre-Closing Merger and at Closing, the variable stock
limited liability company interests in Punta Mita Resort will be owned as
described on Exhibit C-2;
WHEREAS, on the date immediately prior to the date of the Irrevocable Trust,
Punta Mita Resort was the owner of fee interests in and to certain developed
plots, pieces or parcels of land more particularly described in Exhibit A‑1,
together with the buildings and Improvements erected thereon (including, without
limitation, the Hotel);
WHEREAS, at or prior to Closing, and as a condition to Buyer’s obligation to
close the transactions described in this Agreement, as more particularly
described herein, the collateral under the LOC Pledge shall have been released
and Trustee and Deutsche Bank shall have executed and delivered the Release
Documents (defined below) releasing each of the Subsidiaries and the Merged
Entities from any and all obligations arising under the credit agreement
pursuant to which the Line of Credit was granted (including, without limitation,
the LOC Pledge, the Guaranty and any other ancillary documentation related
thereto) (the “Existing Loan Documentation”).
WHEREAS, at or prior to Closing, and as a condition to Seller’s and Buyer’s
obligation to close the transactions described in this Agreement, as more
particularly described herein, Seller intends to undertake the Pre-Closing
Merger and all other corporate actions necessary to merge Santa Barbara Punta de
Mita Desarrollos, SB Villas, Solana Mexico, and SB Hotel into Punta Mita Resort,
so that at Closing, Punta Mita Resort shall also be the sole owner of Punta Mita
TRS and the fee interests in and to certain mostly undeveloped plots, pieces or
parcels of land more particularly described in Exhibit A-2 (the “Development
Parcel”);
WHEREAS, the Hotel is operated on the property pursuant to the terms and
conditions of the Management Agreement;
WHEREAS, other than the General Manager and employees of Manager who are
temporarily assigned from time to time to the Hotel, all of whom are employed by
Manager or its Affiliates, Servicios Administrativos is the employer of all of
the Employees of the Property;
WHEREAS, Buyer desires to purchase, and Sellers desire to sell one hundred
percent (100%) of their ownership interests in Punta Mita Resort, and Punta Mita
TRS (collectively, the “Interests”) subject to and in accordance with the terms
and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as
follows:
ARTICLE I

DEFINITIONS
Section 1.1     Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Article I, which meanings shall be
applicable equally to the

-3-
 

--------------------------------------------------------------------------------




singular and plural of the terms defined. Other capitalized terms used in this
Agreement shall have the meanings ascribed to such terms elsewhere in this
Agreement.
“Affiliate” shall mean with respect to any Person (i) any other Person that
directly or indirectly through one or more intermediaries controls or is
controlled by or is under common control with such Person, (ii) any other Person
owning or controlling 10% or more of the outstanding voting securities of or
other ownership interests in such Person, (iii) any officer, director, member or
partner of such Person or (iv) if such Person is an officer, director, member or
partner, any other Person for which such Person acts in any such capacity.
“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.
“Allocated Purchase Price” shall have the meaning set forth in Section 2.2(a).
“Anti-Terrorism Laws” shall have the meaning set forth in Section 4.1(a)(xxxi).
“Asset Management Agreement” means that certain Asset Management Agreement dated
January 1, 2005 between Punta Mita Resorts and SHC Asset Management L.L.C., a
Delaware limited liability company.
“Bookings” shall mean all contracts or reservations for the use of guest rooms,
banquet facilities or meeting rooms in the Hotel.
“Business Day” shall mean any day other than a Saturday, a Sunday or a federal
holiday recognized by the Federal Reserve Bank of New York.
“Buyer” shall have the meaning set forth in the first paragraph of this
Agreement.
“Buyer’s Closing Certificate” shall mean a certificate executed by Buyer
certifying, as of the Closing Date, the truth and accuracy of each of the
representations and warranties of Buyer contained in Section 4.3 below,
substantially in the form of Exhibit E-1 attached hereto.
“Buyer Indemnitees” shall have the meaning set forth in Section 9.1.
“Buyer Party” or “Buyer Parties” shall have the meaning set forth in Section
4.5.
“Claims” shall have the meaning set forth in Section 4.2(a).
“Closing” shall have the meaning set forth in Section 2.2(b)(ii).
“Closing Date” shall have the meaning set forth in Section 7.2.
“Closing Documents” shall have the meaning set forth in Section 4.2(a).

-4-
 

--------------------------------------------------------------------------------




“Competition Commission” shall mean Comisión Federal de Competencia Económica.
“Confidential Information” shall have the meaning set forth in Section 10.10(a).
“Consignment Agreements” shall mean the consignment or similar arrangements
pursuant to which the Hotel displays and has agreed to sell certain personal
property on a consignment basis.
“Consumables” shall mean all unopened and unused food and beverages; unopened
and unused engineering, maintenance and housekeeping supplies, including,
without limitation soap, cleaning materials, fuel and other materials; unused
stationery, brochures, advertising materials and other printed items; and all
other unopened and unused supplies of all kinds.
“Contracts” shall mean the Existing Contracts and the New Contracts.
“Deposit” shall have the meaning set forth in Section 2.2(b)(i).
“Development Parcel” shall have the meaning set forth in the Recitals.
“Disputed Prorations” shall have the meaning set forth in Section 7.4(a).
“Dollars” shall mean the lawful currency of the United States of America.
“Due Diligence Materials” shall mean all of the documents and other materials
located or expressly referred to in the electronic data room entitled “Project
Flags”, established by Seller through a web application provided by Intralinks,
Inc. and located at www.intralinks.com.
“Effective Date” shall have the meaning set forth in the first paragraph of this
Agreement.
“Employees” shall mean all Persons employed, in a full-time or part-time
capacity at the Hotel at the time in question. For avoidance of doubt,
“Employees” shall not include Persons employed at the golf course or other
facilities, regardless of whether such employees are employed by Servicios
Administrativos.
“Employee Benefit Plans” shall mean each employee benefit plan and each other
material plan, program, policy, arrangement or agreement, providing compensation
or benefits of any kind to any current or former Employee or any spouse,
dependent or beneficiary thereof or to which the Subsidiaries contribute or
otherwise has any liability, contingent or otherwise.

-5-
 

--------------------------------------------------------------------------------




“Employee Contracts” shall mean all of the written contracts and agreements with
all or any of the Employees.
“Employer Substitution Agreement” shall mean that certain agreement, in the form
of Exhibit G attached hereto, whereby those Employees employed by Servicios
Administrativos are transferred pursuant to Section 7.5.
“Encumbrances” means any lien, mortgage, pledge, encumbrance, security interest,
easement, right of way, or covenant affecting title to all or any part of the
Real Property, the Personal Property or the Interests.
“Environment” means the system of natural and artificial or man induced elements
such as air (including air in buildings, natural or man-made structures below or
above ground), water, superficial water, groundwater, any and all sources of
water of whatever jurisdiction (including without limitation water under or
within land or in drains and sewers and coastal and inland waters and water
bodies defined as Mexican national waters (aguas nacionales), recipient bodies
of Mexican national waters (cuerpos receptores de aguas nacionales)), land
(including soil whether at or below surface), wetland, sediment, soil, subsoil
or subsurface strata, any and all natural resources, forestry resources,
habitat, ecosystems, florae and fauna, and in general the environment as defined
in Environmental Laws.
“Environmental Claim” means any lawsuit, citation, and/or written claim, action,
consent decree, demand, notice, order, or directive, or any proceeding,
litigation, administrative proceeding, arbitration, mediation or other
proceeding or cause of action brought or threatened in writing by any Person in
connection with the Hotel or the Property arising out of, based on, or resulting
from (a) the Release into the Environment, of any Hazardous Material and (b) any
violation, or alleged violation, of any Environmental Law.
“Environmental Laws” shall mean any and all applicable Mexican federal, state
and local laws, statutes, rules, ordinances, regulations, Mexican official norms
(Normas Oficiales Mexicanas), codes, compulsory policies together with all
judicial or administrative orders, consents, decrees, judgments, licenses,
concessions, authorizations and permits of, or agreements with, any Governmental
Authority of Mexico and all internal guidelines of such Governmental Authorities
in charge of enforcing Environmental Law in Mexico, in each case relating to the
regulation and protection of human health, health and safety matters, the
Environment and conservation of the natural resources, including, without
limitation, all applicable federal, state and municipal laws, and all
environmental regulations, cleaning or control laws of Mexico and its federal
entities in effect on the date hereof. The term Environmental Laws shall also
include, but is not limited to: (i) Mexico’s Ley General del Equilibrio
Ecológico y la Protección al Ambiente, Mexico’s Ley de Aguas Nacionales,
Mexico’s Ley General para la Prevención y Gestión Integral de los Residuos (as
well as its regulations known as the Reglamento de la Ley General para la
Prevención y Gestión Integral de los Residuos), Mexico’s Ley General de
Desarrollo Forestal Sustentable, Mexico’s Ley

-6-
 

--------------------------------------------------------------------------------




General de Vida Silvestre, Mexico’s Reglamento para el Uso y Aprovechamiento del
Mar Territorial, Vias Navegables, Playas, Zona Federal Marítimo Terrestre y
Terrenos Ganados al Mar, Mexico’s Ley General de Pesca y Acuacultura
Sustentables, Mexico’s Ley General de Salud and the respective regulations of
each of such laws, as well as Mexico’s Reglamento Federal de Seguridad, Higiene
y Medio Ambiente en el Trabajo, as such laws and regulations are in effect on
the date hereof, and (ii) Mexican Official Norms NOM-052-SEMARNAT-2005,
NOM-053-SEMARNAT-1993, NOM-138-SEMARNAT/SS-2003, NOM-147-SEMARNAT/SSA1-2004 and
NOM-010-STPS-1999, as such norms are in effect on the date hereof.
“Equipment Leases” shall mean the equipment leases by which any Subsidiary or
its respective agents holds the right to possess and use any of the equipment.
“Escrow” shall have the meaning set forth in Section 7.2.
“Escrow Agent” shall have the meaning set forth in Section 2.2(b)(i).
“Estimated Working Capital” shall mean a good faith estimate of the Final
Working Capital jointly determined and calculated by Buyer and Sellers, pursuant
to the formula set forth in Schedule 1.1(b), no less than three (3) days prior
to the Closing Date, as provided in Section 7.4(a).
“Estoppel Certificates” shall mean those estoppel certificates identified on
Schedule 1.1(c).
“Existing Contracts” shall mean the Employee Contracts, and all management,
service or maintenance contracts or collective bargaining or other union
agreements, Consignment Agreements or other agreements affecting any of the
Subsidiaries, the Interests or the Property or the operation thereof as well as
any permits, concession agreements or franchise agreements relating to the
continuing operation of the Property .
“Existing Employer Agreement” shall mean that certain Employer Company Agreement
dated as of June 29, 2004 between Servicios Administrativos and Manager relating
to the employment of certain of the Employees.
“Existing Leases” shall mean all retail space leases and license agreements
affecting any of the Subsidiaries or the Property as of the Closing Date, as the
same may be amended, modified or extended from time to time in accordance with
the terms of this Agreement.
“Existing Loan Documentation” shall have the meaning set forth in the Recitals.
“Fee Parcel”, singularly, and “Fee Parcels”, collectively, shall mean each
parcel of land described on Exhibit A-1 and Exhibit A-2.

-7-
 

--------------------------------------------------------------------------------




“FF&E” shall mean all fixtures, furniture, fittings, equipment, machinery,
apparatus, appliances, golf carts, boats and other vessels (including, without
limitation, the yacht), trucks, tractors and other articles of personal property
(provided, the term FF&E does not include (1) Consumables, (2) Small Operating
Equipment, (3) equipment leased pursuant to an Equipment Lease, (4) the
Improvements and (5) property owned or leased by Tenants, licensees, guests,
Employees or other persons furnishing goods or services to the Property).
“Final Closing Statement” shall have the meaning set forth in Section 7.4(c).
“Final Working Capital” shall have the meaning set forth in Schedule 1.1(b)
attached hereto.
“Financial Statements” means (i) the audited financial statements for each of
the Subsidiaries and the Merged Entities for each of the years ended December
31, 2011 and 2012 prepared in accordance with NIFs, and (ii) the most recent
unaudited financial statements for each of the Subsidiaries (and the Merged
Entities, to the extent applicable) from January 31, 2013 through the end of the
month which expires two months prior to Closing (e.g. if Closing occurs on
December 6, 2013, then through October 31, 2013) prepared in accordance with
GAAP, and (iii) such more recent statements of profit and loss relating to the
Hotel that have been prepared by Manager as of the Closing Date, if any.
“GAAP” shall mean generally accepted accounting principles used in the United
States.
“Governmental Authority” shall mean any federal, state, county or municipal
government, or political subdivision thereof, any governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court or administrative tribunal.
“Guaranty” means that certain Subsidiary Guaranty dated as of June 30, 2011,
executed by SHC Laguna Niguel I LLC, SHC Lincolnshire LLC, SHC Half Moon Bay,
LLC, Punta Mita Resort, S. de R.L. de C.V., SHC Holdings, L.L.C., SHC Mexico
Holdings, LLC, Punta Mita TRS, S. de R.L. de C.V., SHC DTRS, Inc., SHC Half Moon
Bay Mezzanine LLC, and SHC Laguna, L.L.C., to and for the benefit of Deutsche
Bank Trust Company Americas, as administrative agent, and the other Credit
Parties (as defined therein).
“Hazardous Materials” means any and all contaminants, hazardous wastes,
pollutants, hazardous substances, hazardous materials, toxic substances, special
handling wastes, industrial substances or wastes, polychlorinated biphenyls,
asbestos or asbestos-containing materials, mold, medical waste,
biologically-infectious waste, petroleum or petroleum-derived substances or
wastes, radioactive substances or wastes, or in general any material, substance
or waste, whether in solid, liquid or gaseous forms, of a corrosive, reactive,
explosive, toxic, flammable, or infectious nature, or any component or element
thereof or any other substance or material referenced in, regulated under or
defined by

-8-
 

--------------------------------------------------------------------------------




Environmental Laws, including, without limitation, any wastes, materials or
substances that are (i) labeled as “hazardous material” or “hazardous waste” or
both; pursuant to Mexico’s Ley General del Equilibrio Ecológico y la Protección
al Ambiente; (ii) listed, characterized (or subject to characterization) as
“hazardous” under Mexican Official Norms NOM-052-SEMARNAT-2005 and
NOM-053-SEMARNAT-1993; (iii) labeled as “hazardous wastes” under Mexico’s Ley
General para la Prevención y Gestión Integral de los Residuos and/or its
regulations; (iv) capable of causing harm to the Environment or to human health
from exposure thereto; and/or (v) any used recipients or containers that may
have contained or stored Hazardous Materials, including above-ground or
underground storage tanks or underground pipes or aboveground pipelines.
“Hotel” shall mean that certain hotel commonly known as the “Four Seasons Punta
Mita”, located on the real property more particularly described in Exhibit A‑1,
and consisting of one hundred seventy-three (173) rooms.
“Improvements” shall mean the improvements on the Fee Parcels including, but not
limited to, the Hotel.
“Indemnity Release Date” shall have the meaning set forth 9.3(b).
“Intellectual Property” shall mean any and all any trademarks, tradenames,
licenses, logos, and other similar intellectual property rights relating to the
Property, including, but not limited to, those identified on Schedule 1.2, in
which any Subsidiary or its respective agent has an interest, but excluding any
intellectual property owned by Manager or any other third parties.
“Interests” shall have the meaning set forth in the Recitals.
“Irrevocable Trust” shall have the meaning set forth in the Recitals.
“Knowledge” or “Known” shall mean, with respect to Sellers, the actual (not
constructive) personal knowledge, without imputation of actual or constructive
knowledge of any other person and expressly without independent inquiry,
verification or investigation or any duty or obligation to conduct any inquiry,
verification or investigation (other than the general inquiry of Samuel
Suchowiecky as to matters specifically set forth in Section 4.1), of Kenneth
Barrett, Robert McAllister, Thomas Healy, and Paula Maggio (it being understood
and agreed that no such individuals shall have any personal liability with
respect to any matter set forth in this Agreement or otherwise in any way
related to the transaction contemplated hereby), and (ii) with respect to Buyer,
the actual (not constructive) personal knowledge, without imputation of actual
or constructive knowledge of any other person and expressly without independent
inquiry, verification or investigation or any duty or obligation to conduct any
inquiry, verification or investigation, of John Stokke, Robbie Fritz and Jackie
Murphy (it being understood and agreed that no such individual shall have any
personal

-9-
 

--------------------------------------------------------------------------------




liability with respect to any matter set forth in this Agreement or otherwise in
any way related to the transaction contemplated hereby).
“Leases” shall mean the aggregate of the Existing Leases and the New Leases,
collectively.
“Line of Credit” shall have the meaning set forth in the Recitals.
“LOC Pledge” shall mean, collectively, (i) the Irrevocable Trust, pursuant to
which (a) Mexico Holdings transferred its Interest in Punta Mita Resort to the
Irrevocable Trust, (b) Punta Mita Resort transferred its Interest in Punta Mita
TRS to the Irrevocable Trust (c) Punta Mita Resort transferred the real property
associated with the Hotel to the Irrevocable Trust and (d) Punta Mita TRS
transferred to the Irrevocable Trust its rights to collect proceeds from certain
insurance policies, in each case in favor of Deutsche Bank, as security for the
Line of Credit; and (ii) that certain Non-possessory Pledge and Equity Interests
Pledge Agreement (Contrato de Prenda sin Transmisión de Posesión y Prenda sobre
Partes Sociales) entered into on June 30, 2011 by and among Punta Mita Resort,
Punta Mita TRS and SHC Holdings, as pledgors, and Deutsche Bank, as pledgee,
pursuant to which the pledgors thereunder pledged all their present or future
owned rights and movable assets related to their business activities, including
without limitation, (a) a pledge of the Personal Property associated with the
Hotel granted by Punta Mita Resort, (b) a pledge of rights in certain bank
accounts and operating agreements related to the Hotel granted by Punta Mita
TRS, and (c) a pledge of SHC Holdings’ Interest in Punta Mita Resort and Punta
Mita TRS, in each case in favor of Deutsche Bank, as security for the Line of
Credit (the “Pledge Agreement”).
“Losses” shall mean actual (and not consequential or punitive) losses, damages,
liabilities, demands, liens, penalties, or expenses (including reasonable
attorneys’ and accountants’ and other professionals’ fees).
“Manager” shall mean Four Seasons (Punta Mita), S.A. de C.V., a corporation
organized under the laws of Mexico, as successor-in-interest to Four Seasons
Hotels (Mexico), S.A. de C.V., a corporation organized under the laws of Mexico.
“Manager Consent” shall have the meaning set forth in Section 3.1(f).
“Management Agreement” shall mean that certain Hotel Management Agreement, dated
July 18, 1997, by and between Manager and Punta Mita Resort, S.A. de C.V., as
amended, modified and/or assigned, together with all other documents,
instruments and agreements entered into in connection therewith, including,
without limitation, (a) that certain Hotel Advisory Agreement dated July 18,
1997 between Four Seasons Hotels Limited and Punta Mita Resort, S.A. de C.V.,
(b) that certain Hotel Services Agreement dated July 18, 1997 between Manager
and Punta Mita Resort, S.A. de C.V., (c) that certain Hotel License Agreement
dated July 18, 1997 between Four Seasons Hotels and Resorts B.V. and

-10-
 

--------------------------------------------------------------------------------




Punta Mita Resort, S.A. de C.V., (d) that certain Assignment and Assumption
Agreement dated November 30, 1998 between Four Seasons Hotels (Mexico), S.A. de
C.V. and Four Seasons (Punta Mita), S.A. de C.V., (e) that certain Letter
Agreement dated September 25, 2000 between Four Seasons Hotels Limited and Punta
Mita Resort, S.A. de C.V., (f) that certain Four Seasons Estoppel Certificate
dated February 22, 2001 made by Four Seasons Hotels Limited, Manager and Four
Seasons Hotels and Resorts B.V., (g) that certain First Amendment to Hotel
Agreements and Golf Club Agreements dated February 22, 2001 between Four Seasons
Hotels Limited, Punta Mita Resort, S.A. de C.V., Manager, Four Seasons Hotels
and Resorts B.V. and Club de Golf Punta Mita, S.A. de C.V., (h) that certain
letter dated October 14, 2003 between Four Seasons Hotels Limited and Punta Mita
Resort, S.A. de C.V., (i) that certain letter dated June, 2004 between Manager
and Punta Mita Resort, S.A. de C.V., (j) that certain Second Amendment to Hotel
Agreements dated June 30, 2006 between Four Seasons Hotels Limited, Manager,
Four Seasons Hotels and Resorts B.V. and Punta Mita Resort, S.A. de C.V., (k)
that certain Letter of Indemnity dated June 30, 2006 by Strategic Hotel Funding,
L.L.C., (l) that certain Third Amendment to Hotel Agreements dated November 18,
2008 between Four Seasons Hotels Limited, Manager, Four Seasons Hotels and
Resorts B.V. and Punta Mita TRS, (m) that certain Restaurant License Agreement
dated November 18, 2008 between Modern Mexican Restaurant Concepts, LLC, Manager
and Punta Mita TRS, (n) that certain Letter Agreement regarding extension of
Restaurant License Agreement dated November 18, 2008 between Manager and Punta
Mita TRS, (o) that certain Letter Agreement regarding confirmation of Punta Mita
Resort entities dated November 18, 2008 between Four Seasons Punta Mita, S.A. de
C.V., Four Seasons Hotels (Mexico), S.A. de C.V., Inmobilaria Nacional Mexicana,
S. de R.L. de C.V., Punta Mita Resort and Punta Mita TRS, (p) that certain
Fourth Amendment to Hotel Agreements dated December 10, 2008 between Four
Seasons Hotels Limited, Manager, Four Seasons Hotels and Resorts B.V. and Punta
Mita TRS, (q) that certain Letter Agreement regarding operation of the Hotel,
dated January 1, 2009, between Manager, Four Seasons Hotels and Resorts B.V.,
Four Seasons Hotels Limited, Punta Mita Resort and Punta Mita TRS, (r) that
certain Consent to Assignment, Agreement and Estoppel dated February 25, 2009
between Punta Mita Resort, Punta Mita TRS, Deutsche Bank Trust Company Americas,
Four Seasons Hotels Limited, Four Seasons Hotels and Resorts B.V. and Manager,
(s) that certain Subordination, Non-Disturbance and Attornment Agreement dated
February 25, 2009 between Punta Mita Resort, Punta Mita TRS, Manager, Four
Seasons Hotels Limited, Four Seasons Hotels and Resorts B.V. and Deutsche Bank
Trust Company Americas, (t) that certain Assignment of Agreements, Licenses,
Permits and Contracts dated February 25, 2009 between Punta Mita Resort, Punta
Mita TRS and Deutsche Bank Trust Company Americas, (u) that certain letter
agreement regarding Schedule F of the Hotel Advisory Agreement, dated July 13,
2010, between Four Seasons Hotels Limited and Punta Mita TRS, (v) that certain
Fifth Amendment to Hotel Agreements dated June 1, 2011 between Four Seasons
Hotels Limited, Manager, Four Seasons Hotels and Resorts B.V. and Punta Mita
TRS, (w) that certain notice regarding performance test failure for fiscal year
2011 dated May 3, 2012 by Punta Mita TRS, and (x) that certain Four Seasons
Response to Notice regarding

-11-
 

--------------------------------------------------------------------------------




performance test failure for fiscal year 2011 dated May 3, 2012 by Four Seasons
Hotels Limited.
“Material Adverse Effect” shall mean any event, condition or change which (a)
adversely affects or would reasonably be expected to adversely affect the
Property, or the use or operation thereof, in an amount exceeding Three Million
Dollars ($3,000,000.00) or (b) costs or would reasonably be expected to cost in
excess of Three Million Dollars ($3,000,000.00) to remedy or repair.
“Material Contracts” shall mean those Contracts which either (a) require
payments in excess of Fifty Thousand Dollars ($50,000) in any one calendar year,
or (b) as of the relevant date have a remaining term of more than one year
(except to the extent such Contract may be terminated without penalty upon
ninety (90) days’ or less notice).
“Merged Entities” shall mean SB Hotel, Solana Mexico, Santa Barbara Punta de
Mita Desarrollos and SB Villas, collectively.
“Merger” shall have the meaning set forth in Section 4.7.
“Mexico Holdings” shall have the meaning set forth in the first paragraph of
this Agreement.
“Miscellaneous Assets” shall mean all inventory, stocks, accounts, equipment,
deposits and other assets, including, without limitation, all FF&E, Small
Operating Equipment and Consumables.
“New Contracts” shall mean all management, employment, booking, service or
maintenance contracts or collective bargaining or other union agreements or
other Material Contracts or agreements affecting any of the Subsidiaries, the
Interests or the Property or the operation thereof as well as any permit,
concession, or franchise agreements relating to the operation of the Property
which are entered into after the Effective Date, as the same may be amended or
modified from time to time in accordance with the terms of this Agreement.
“New Employer” shall have the meaning set forth in Section 7.5.
“New Leases” shall mean those retail space leases, and license agreements
affecting the Subsidiaries or any part of the Property which are entered into
after the Effective Date, as the same may be amended or modified from time to
time in accordance with the terms of this Agreement.
“NIFs” shall mean financial information norms (normas de información financiera)
applicable in Mexico (or “Mexican GAAP”).

-12-
 

--------------------------------------------------------------------------------




“Order” shall mean any judgment, decree, injunction, arbitration award, ruling,
writ, assessment, order or decree of any Governmental Authority.
“Ordinary Course of Business” means with respect to the Property the ordinary
course of business consistent with the Subsidiaries’ past and current custom and
practice for their business and the operation of the Hotel by Manager, taking
into account the facts and circumstances in existence from time to time.
“Permitted Exceptions” means only (a) liens for real property taxes and
assessments not yet due and payable, (b) liens or Encumbrances arising out of
any activity of Buyer, (c) any matters that a survey or inspection of the Real
Property would disclose and (d) those matters listed in the Title Commitment
from the Title Company.
“Permits” shall mean all federal, state or municipal licenses, concessions,
certificates on donation areas permits, consents, waivers, variances, approvals,
certificates of occupancy and authorizations which relate to the Real Property
or Personal Property in which any Subsidiary or its respective agent has an
interest.
“Person” shall mean any individual, partnership, joint venture, corporation,
limited liability company, trust, unincorporated association or other entity and
any government or any department or agency thereof, whether acting in an
individual, fiduciary or other capacity.
“Personal Property” shall mean all of the tangible and intangible personal
property used in connection with the operation or maintenance of the
Subsidiaries and/or the Property as of the date of the Effective Date (subject
to subsequent acquisition or disposition in the Ordinary Course of Business in
accordance with this Agreement) by any Subsidiary, including, without
limitation, the following:
(i)    all site plans, architectural renderings, plans and specifications,
engineering plans, as-built drawings, floor plans and other similar plans or
diagrams;
(ii)    any and all Permits;
(iii)    all Intellectual Property;
(iv)    all Miscellaneous Assets;
(v)    the Equipment Leases;
(vi)    all warranties and guaranties, if any, issued to any Subsidiary by any
manufacturer or contractor in connection with the construction or installation
of any of the Property;
(vii)    all New Contracts and Existing Contracts;

-13-
 

--------------------------------------------------------------------------------




(viii)    all statues, sculptures and other similar works of art situated on the
Real Property which are owned by any Subsidiary and located on or in the
Property as of the Effective Date;
(ix)    all Bookings; and
(x)    the books, records, files, guest data, leasing material and forms, plans,
specifications, reports, tests, guest, customer and reservation lists for the
Hotel, and the materials which are used by or on behalf of any Subsidiary in
connection with the operation of the Property (other than any such information
or materials that Sellers reasonably determine to be proprietary to the
Subsidiaries and to the Manager all of which is listed on Exhibit F), if any,
owned by and in the possession or control of any Subsidiary on the Closing Date.
Notwithstanding the foregoing, “Personal Property” as defined herein shall
expressly exclude (A) personal property owned by the Tenant under any Lease
affecting the Property, (B) personal property owned by guests of the Hotel or
other licensees, invitees or concessionaires, (C) personal property owned by
Manager (D) any personal property that is subject to any Equipment Lease, or (E)
any retail merchandise subject to any Consignment Agreement.
“Pre-Closing Merger” shall mean the merger of the Merged Entitites into Punta
Mita Resort in accordance with the terms and provisions of Section 4.7, such
that after the completion of the Pre-Closing Merger, Punta Mita Resort shall be
owned as set forth on Exhibit C-2 attached hereto.
“Pre-Closing Seller Retained Liabilities” shall have the meaning set forth in
Section 9.1(a).
“Preliminary Closing Statement” shall have the meaning set forth in Section
7.4(a).
“Press Release” shall have the meaning set forth in Section 10.10(b).
“Property” shall mean the aggregate of the Real Property and the Personal
Property.
“Punta Mita Resort” shall have the meaning set forth in the Recitals.
“Punta Mita TRS” shall have the meaning set forth in the Recitals.
“Purchase Price” shall have the meaning set forth in Section 2.2(a).
“Real Estate Taxes” means all real estate Taxes and assessments, water rates,
water meter charges, sewer rates, sewer charges, and similar matters imposed by
any Mexican Governmental Authority.

-14-
 

--------------------------------------------------------------------------------




“Real Property” shall mean the aggregate of the following:
(xi)    the Fee Parcels;
(xii)    the Improvements;
(xiii)    the hereditaments and appurtenances to the Improvements and Fee
Parcels owned by any Subsidiary, including, without limitation, all easements,
air and development rights, rights-of-way and other similar interests
appertaining to the Fee Parcels or the Improvements; and
(xiv)    any Subsidiary’s interest as landlord under the Leases (including any
security deposits and other rights relating thereto).
“Release” means the spilling, leaking, discharging, escaping, emitting, pumping,
dumping, injecting, depositing, disposing, dispersing, leaching or migrating or
any other release, whether intentional or unintentional, of any Hazardous
Material into the indoor or outdoor Environment.
“Release Date” shall have the meaning set forth in Section 4.2(b).
“Release Documents” means, collectively, (i) that certain Termination and
Release Agreement of Non-Possessory Pledge and Equity Interest Pledge Agreement
entered into among Punta Mita Resort, Punta Mita TRS and SHC Holdings, as
pledgors, and Deutsche Bank Trust Company Americas, as pledgee (ratified before
a Mexican Notary Public to the extent required under applicable Law); (ii) that
certain Partial Release of Subsidiary Guaranty, by and between Deutsche Bank
Trust Company Americas, as administrative agent, and Punta Mita Resort, SHC
Holdings, Mexico Holdings and Punta Mita TRS, as guarantors; (iii) that certain
Omnibus Release of Loan Documents and Consent, by Deutsche Bank Trust Company
Americas, as administrative agent; (iv) that certain Termination of
Subordination, Non-Disturbance and Attornment Agreement, by and between Punta
Mita Resort, Punta Mita TRS, Deutsche Bank Trust Company Americas, Four Seasons
Hotels Limited, a company incorporated under the laws of the Province of
Ontario, Canada, Four Seasons Hotels and Resorts B.V., a corporation
incorporated under the laws of the Netherlands, and Manager; (v) that certain
notarized Mexican public deed containing Termination and Release Agreement to
the Trust Agreement, by and among Punta Mita TRS, Mexico Holdings, and Punta
Mita Resort, as settlors, and The Bank of New York Mellon, S.A., Institución de
Banca Múltiple, as trustee, with the consent and approval of Deutsche Bank Trust
Company Americas, as administrative agent and first place beneficiary, pursuant
to which, among other matters, the Hotel is released and reverted in favor of
Punta Mita Resort; (vi) that certain notice and consent letter between SHC
Funding, L.L.C, a Delaware limited liability company, and Deutsche Bank Trust
Company Americas, and (vii) the relevant entries in the equity interests
registry books of both Punta Mita Resorts and Punta Mita TRS showing the
reversion of title or pledge cancellation of the relevant equity interests, as
applicable.

-15-
 

--------------------------------------------------------------------------------




“Remedial Action” means any and all actions necessary to comply with or
discharge any obligation under, Environmental Laws to (i) clean up, remove,
treat, restore, remedy, contain, fight, abate, recycle, treat, cover or in any
other way adjust Hazardous Materials in the indoor or outdoor Environment; (ii)
prevent, control or minimize the Release of Hazardous Materials so that they do
not migrate or endanger or threaten to endanger public health or welfare or the
Environment; or (iii) perform remedial studies, investigations, restoration and
post remedial studies (or post-cleanup care), assessments, testing,
investigations and/or monitoring on, about or in any real property.
“Representatives” shall mean any director, officer, partner, member, employee or
agent of Buyer, or attorney, accountant, appraiser, consultant or other
technical expert retained by Buyer, or to any hotel management company
previously approved by Seller in writing (which approval shall not be
unreasonably withheld or delayed; it being agreed that Four Seasons Hotel and
Resorts IS hereby approved by Sellers), or to any financing sources commonly
referred to as “institutional lenders” for the provision of debt, equity or
mezzanine financing, in each case, who needs to know any Confidential
Information for the purpose of evaluating, the potential transaction involving
the Property with Sellers.
“Required Consents” shall mean all consents and approvals required to be
obtained from, or filings required to be made with any Governmental Authority or
any third party that are necessary in order for the Buyer and Seller to
effectuate the transactions contemplated by this Agreement and for Buyer to
acquire and assume the Interests as provided herein and enjoy the full benefits
of the Property, including, without limitation, the consent of the Competition
Commission.
“Santa Barbara US” shall have the meaning set forth in the first paragraph of
this Agreement.
“Santa Barbara Punta de Mita Desarrollos” shall mean Santa Barbara Punta de Mita
Desarrollos, S. de R.L. de C.V., a company organized under the laws of Mexico.
“SB Hotel” shall mean SB Hotel, S. de R.L. de C.V., a company organized under
the laws of Mexico.
“SB Villas” shall mean SB Villas, S. de R.L. de C.V., a company organized under
the laws of Mexico.
“SBA Villas” shall have the meaning set forth in the first paragraph of this
Agreement.
“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.
“Seller” or “Sellers” shall have the meaning set forth in the first paragraph of
this Agreement.

-16-
 

--------------------------------------------------------------------------------




“Seller Indemnitee” shall have the meaning set forth in Section 9.2.
“Seller Party” or “Seller Parties” shall have the meaning set forth in Section
4.6(a).
“Seller’s Closing Certificate” shall mean a certificate executed by Seller
certifying, as of the Closing Date, the truth and accuracy of each of the
representations and warranties of Seller contained in Section 4.1, as such
representation and warranties may be modified by Seller in accordance with
Section 4.1(c) below, substantially in the form of Exhibit E-2 attached hereto.
“Seller Deliverables” has the meaning set forth in Section 7.3(a).
“Servicios Administrativos” shall mean Servicios Administrativos. Bahia de
Banderas, S.A. de C.V., a corporation organized under the laws of Mexico.
“SHC Holdings” shall have the meaning set forth in the first paragraph of this
Agreement.
“Small Operating Equipment” shall mean all china, glassware, linens, towels,
uniforms, bedding, silverware, golf equipment (provided, the term Small
Operating Equipment does not include Consumables and the FF&E).
“Solana Mexico” shall mean SHC Solana Mexico, S. de R.L. de C.V., a company
organized under the laws of Mexico.
“Subsidiary”, singularly, or “Subsidiaries”, collectively, shall mean Punta Mita
Resort, and Punta Mita TRS.
“Taxes” means any federal, state, local, municipal, other government or
subdivision or agency thereof or foreign income, corporation, alternative,
minimum, accumulated earnings, personal holding company, advance corporation,
franchise, capital stock, capital gains, profits, windfall profits, gross
receipts, sales, use, value added, transfer, registration, stamp, premium,
excise, customs duties, real property, personal property, ad valorem, occupancy,
license, franchise or other governmental, employment, payroll, social security,
disability, unemployment, workers’ compensation, withholding, estimated or other
similar tax, duty, fee, assessment, contribution (contribuciones) or other
governmental charge or deficiencies thereof (including all interest, penalties,
charges, surcharges, fines and related liabilities (including any inflation
adjustments required under applicable Law) and any liability in respect of any
item described above payable by reason of contract, assumption, transferee or
successor liability, operation of Law, (or any similar provision of state, local
or foreign Law) or otherwise. For avoidance of doubt, Taxes include Mexican
value added tax (impuesto al valor agregado), flat tax (impuesto empresarial a
tasa única), quotas to the Instituto del Fondo Nacional de la Vivienda para los
Trabajadores (INFONAVIT), the Instituto Mexicano del Seguro Social (IMSS) and
the Sistema de Ahorro para el Retiro (SAR).

-17-
 

--------------------------------------------------------------------------------




“Tax Claims” shall have the meaning set forth in Section 4.2(a).
“Tax Release Date” shall have the meaning set forth in Section 4.2(b).
“Tax Representations and Warranties” shall have the meant set forth in Section
4.2(a).
“Tax Return” means any report, return, declaration, claim for refund or other
information, in whatever form or medium, required to be supplied to a
Governmental Authority in connection with Taxes, including estimated returns and
reports of every kind with respect to Taxes (including any schedule or
attachment thereto, and any amendment thereof).
“Taxing Authority” means any taxing or other Governmental Authority competent to
impose any liability in respect of Taxes or responsible for the administration
and/or collection of Taxes or enforcement of any law in relation to Taxes.
“Tenant” shall mean the tenant, licensee or occupant under any Lease.
“Title Commitment” shall mean that certain commitment for title insurance issued
by the Title Company and attached hereto as Exhibit I, acquired by Buyer at its
sole cost and expense, committing to insure fee title to the Real Property
(subject to the Permitted Exceptions) in an amount not to exceed the Purchase
Price.
“Title Company” shall mean First American Title Insurance Company, together with
any agent through which it may act in issuing the Title Commitment.
Section 1.2    Terms Generally. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:
(a)    the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision; and
(b)    the words “including” and “include” and other words of similar import
shall be deemed to be followed by the phrase “without limitation”.
ARTICLE II    

PURCHASE AND SALE OF INTERESTS
Section 2.1     Purchase and Sale. In consideration of, and upon and subject to,
the mutual covenants, agreements and conditions set forth in this Agreement,
including, without limitation, the approval of the Competition Commission and
for other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, (a)

-18-
 

--------------------------------------------------------------------------------




each Seller agrees to sell, assign, transfer and convey all of such Seller’s
respective right, title and interest in and to the Interests to Buyer, and (b)
each Buyer agrees to purchase the Interests from Sellers.
Section 2.2     Purchase Price.
(a)    The purchase price for the Interests is Two Hundred Million and 00/100
Dollars ($200,000,000) (the “Purchase Price”). Within sixty (60) days after the
date hereof, Buyer will notify Sellers in writing of the allocation of the
Purchase Price for U.S. federal tax purposes among the various asset classes
consistent with section 1060 of the Code and the Treasury Regulations
promulgated thereunder. Such allocation will also describe the portion of the
purchase price allocated to: (i) the real property underlying the Hotel (Exhibit
A-1) (the “Hotel Parcel”); (ii) the real property comprising the Development
Parcel; and (iii) the FF&E.  Such allocation shall be determined by Buyer in
good faith and shall be subject to Sellers’ reasonable approval. Sellers and
Buyer agree to file federal, state and local tax returns consistent with such
allocations agreed upon between the Parties. If Buyer and Sellers cannot agree
upon allocation of the Purchase Price, each party shall file federal, state and
local returns based on each Party’s own determination of the proper allocations
of the Purchase Price, each bearing its own consequences of any discrepancies.
(b)    The Purchase Price shall be paid by Buyer as follows:
(i)    Contemporaneously with the execution of this Agreement, Buyer shall
deposit by wire transfer (made in accordance with the wiring instructions set
forth on Schedule 2.2(b) attached hereto) of immediately available funds, in
Escrow with First American Title Insurance Company, having an address of 30
North LaSalle Street, Suite 310, Chicago, Illinois 60602, Attention: James W.
McIntosh (the “Escrow Agent”), a cash payment in the amount of Ten Million
Dollars ($10,000,000) (the “Deposit”).
(ii)    The Deposit shall be held in a segregated interest bearing account
reasonably designated by Buyer and all interest thereon shall be deemed a part
of the Deposit. If the sale of the Interests as contemplated hereunder is
consummated, then the Deposit (including the interest accrued on the Deposit)
shall be paid to Sellers at the consummation of the purchase and sale of the
Interests contemplated hereunder (the “Closing”) and credited against the
Purchase Price.
(iii)     On the Closing Date, Buyer shall deposit the balance of the Purchase
Price (an amount equal to the Purchase Price minus the amount of the Deposit
(together with all interest thereon, if any) and plus or minus, as applicable,
the amount shown on the Estimated Working Capital determined in accordance with
Section 7.4) by wire transfer (with receipt confirmed no later than 2:00 P.M.
Eastern Standard Time on the Closing Date) of immediately available funds with
Escrow Agent. If the Estimated Working Capital exceeds zero, the Purchase Price
to be paid on the Closing Date shall be increased by such amount, and if the
Estimated Working Capital is less than zero, then the Purchase Price to be paid
on the Closing Date shall be decreased by such amount.

-19-
 

--------------------------------------------------------------------------------




ARTICLE III    

CONDITIONS PRECEDENT
Section 3.1     Conditions to Buyer’s Obligations. Buyer’s obligation to
complete the transactions contemplated by this Agreement is conditioned upon the
satisfaction (or Buyer’s written waiver) on or prior to the Closing Date of the
following conditions:
(a)    There shall exist on the Closing Date no pending Order prohibiting,
enjoining or restraining any Buyer or Seller from consummating the transactions
contemplated hereby with respect to any portion of the Interests and the
Property.
(b)    All Required Consents shall have been obtained or made.
(c)    The Secretary of Sellers shall have recorded the transfer of the
Interests in favor of Buyer.
(d)    Each of the documents required to be delivered by Sellers pursuant to
Section 7.3 shall have been delivered as provided therein, no Seller shall
otherwise be in material default of its obligations hereunder, and subject to
Section 4.1, all of Sellers’ representations and warranties contained herein
shall be true and correct in all material respects as of the Closing Date
(except that any representations or warranties made as of a specified date shall
be true and correct as of such specified date).
(e)    No action or proceeding shall have been commenced by or against any
Seller or Subsidiary or any Merged Entity under the United States or the Mexican
bankruptcy code, as applicable, or any state law for the relief of debtors or
for the enforcement of the rights of creditors and no attachment, execution,
lien or levy shall have been attached to or been issued with respect to any
Seller’s interest in the Interests or Subsidiaries, the Merged Entities, the
Property or any portion thereof.
(f)    The Pre-Closing Merger shall have been consummated pursuant to Section
4.7, and filed for recordation before the corresponding Public Registries of
Commerce.
(g)    The Release Documents shall have been executed and delivered.
(h) Seller shall have provided to Buyer evidence reasonably acceptable to Buyer
that Seller has commenced the process of obtaining (i) the acknowledgment of
receipt, duly stamped by the Ministry of the Environment and Natural Resources
(“SEMARNAT”), of the notice of transfer by Cantiles de Mita, S.A. de C.V.
(“Cantiles”) in favor of Punta Mita Resort of the Hotel in which SEMARNAT is
notified that Punta Mita Resort is now responsible for the Hotel for purposes
of: (x) environmental impact authorization number D.O.O.DGNA.03712, dated August
21, 1995, issued in favor of Cantiles for the construction and operation of the
Hotel; and (y) environmental impact authorization number SMA.UNOA.99/236/01805,
dated June 31, 1999, issued in favor of Cantiles for the construction and
operation of 40 additional hotel rooms; (ii) the acknowledgment

-20-
 

--------------------------------------------------------------------------------




of receipt, duly stamped by the State of Nayarit’s Ministry of the Environment,
of the request for the issuance of the environmental operating license regarding
the generation of air emissions in favor of Punta Mita Resort; and (iii) the
acknowledgement of receipt, duly stamped by the State of Nayarit’s Ministry of
the Environment, of the request for the issuance of the authorization for the
generation of special handling and/or non-hazardous solid wastes in favor of
Punta Mita Resort.
(i)    Seller shall have obtained an original of the registration as a generator
of hazardous wastes filed with SEMARNAT.
(j)    The Asset Management Agreement shall have been terminated.
Section 3.2    Conditions to Sellers’ Obligations. Each Seller’s obligation to
complete the transactions contemplated by this Agreement is conditioned upon the
satisfaction (or such Seller’s written waiver) on or prior to the Closing Date
of the following conditions:
(a)    There shall exist on the Closing Date no pending Order prohibiting,
enjoining or restraining any Buyer or Seller from consummating the transactions
contemplated hereby with respect to any portion of the Interests and the
Property.
(b)    All Required Consents shall have been obtained or made.
(c)    Buyer shall have deposited with Escrow Agent in cash the Purchase Price
as adjusted as provided herein.
(d)    Each of the documents required to be delivered by Buyer pursuant to
Section 7.3 shall have been delivered as provided therein, including, without
limitation, the Employer Substitution Agreement, Buyer shall not otherwise be in
material default of its obligations hereunder, and all of Buyer’s
representations and warranties contained herein shall be true and correct in all
material respects as of the Closing Date (except that any representations or
warranties made as of a specified date shall be true and correct as of such
specified date).
(e)    No action or proceeding shall have been commenced by or against Buyer
under the United States or the Mexican bankruptcy code, as applicable, or any
state law for the relief of debtors or for the enforcement of the rights of
creditors and no attachment, execution, lien or levy shall have been attached to
or been issued with respect to any of Buyer’s assets.
(f)    Seller shall have obtained Manager’s consent pursuant to the terms and
conditions of the Management Agreement to the purchase and sale of the Interests
as contemplated herein (the “Manager Consent”).
(g)    The Pre-Closing Merger shall have been consummated pursuant to Section
4.7, and filed for recordation before the corresponding Public Registries of
Commerce, and the Secretary of Sellers shall have recorded the merger in the
corporate books and records.

-21-
 

--------------------------------------------------------------------------------




Section 3.3     Termination.
(a)    In the event that any condition set forth in Section 3.1 or Section 3.2
is not satisfied or waived in writing, by the corresponding party, on or prior
to the Closing Date, then the party to this Agreement whose obligations are
conditioned upon the satisfaction of such condition may, in its sole and
absolute discretion, either (i) terminate this Agreement by written notice
delivered to the other party at or prior to the occurrence of the Closing, or
(ii) elect to extend the Closing Date for a period not to exceed March 31, 2014
to permit any such unsatisfied conditions to be satisfied, provided, however,
Buyer and Seller covenant and agree to extend the Closing Date until March 31,
2014 if necessary to satisfy the conditions described in Section 3.1(f) and
3.2(g).
(b)    Upon any termination of this Agreement pursuant to this Section 3.3, (i)
the parties shall equally share the cancellation charges (unless such
termination is due to the default of one of the parties, in which case such
defaulting party shall pay for all such cancellation charges), if any, of the
Escrow Agent, (ii) the Deposit shall be returned to Buyer, and (iii) no party
shall have any further rights or obligations under this Agreement, except for
those that explicitly survive termination.
Section 3.4     Waiver by Buyer. If Buyer, with actual Knowledge of (i) a
default in any of the covenants, agreements or obligations to be performed by
any Seller under this Agreement and/or (ii) any breach of or inaccuracy in any
representation or warranty of any Seller made in this Agreement, nonetheless
elects to proceed to Closing, then, upon the consummation of the Closing, Buyer
shall be deemed to have waived any such default and/or breach or inaccuracy and
shall have no claim against any Seller with respect thereto; provided, however,
that nothing contained herein shall operate to limit Sellers’ indemnification
obligations under Section 9.1.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES;
BUYER’S EXAMINATION OF THE PROPERTY
Section 4.1     Representations and Warranties of Sellers.
(a)    Each Seller jointly and severally represents and warrants the following,
which representations and warranties shall also be true and correct in all
material respects as if remade on and as of the Closing:
(i)            Each Seller is duly organized and is validly existing and in good
standing under the laws of the jurisdiction of its formation.
(ii)            Each Seller owns, subject to the LOC Pledge which will be
released at Closing, good, legal and beneficial title in and to the Interests
(as applicable), and upon the conveyance by such Seller of the Interests to
Buyer, and upon payment therefor, Buyer will become the owner of the Interests,
free and clear of all liens other than Permitted Exceptions.

-22-
 

--------------------------------------------------------------------------------




(iii)         Other than obtaining the Required Consents, each Seller has taken
all action required to execute, deliver and perform this Agreement, and the
provisions of this Agreement are valid and enforceable obligations of each
Seller (subject to the general principles of equity and to bankruptcy,
insolvency, reorganization, moratorium or other similar laws presently or
hereafter in effect affecting the rights of creditors or debtors generally), and
other than obtaining the Required Consents and to Sellers’ Knowledge, there are
no consents or notifications required by any Governmental Authority in
connection with its performance of the obligations under this Agreement, and to
Sellers’ Knowledge, this Agreement does not violate any provision of any
judicial order to which any Seller is a party or to which any Seller or any of
the Interests are subject.
(iv)             Sellers have not (a) made a general assignment for the benefit
of creditors, (b) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by its creditors, (c) suffered the
appointment of a receiver to take possession of any of its Interests or all, or
substantially all, of such Seller’s other assets, (d) suffered the attachment or
other judicial seizure of any of its Interests or all, or substantially all, of
such Seller’s other assets, or (e) admitted in writing its inability to pay its
debts as they come due.
(v)            Punta Mita Resort is a variable stock limited liability company
(sociedad de responsabilidad limitada de capital variable) duly formed and
validly existing under the laws of its jurisdiction of formation only having
engaged in the business in which it currently conducts since its formation. It
has all requisite power, authority and legal right to conduct the businesses in
which it is now engaged. To Sellers’ Knowledge, Punta Mita Resort possesses all
rights, licenses, permits and authorizations, governmental or otherwise,
necessary to entitle it to transact the businesses in which it is now engaged
other than those, the absence of which, will not have a Material Adverse Effect.
Sellers have made available to Buyer complete and correct copies of the articles
of incorporation and current by-laws of Punta Mita Resort, each as amended to
date. Punta Mita Resort has made a valid and effective election under U.S.
Treasury Regulation Section 301.7701-3 to be treated as a “disregarded entity.”
(vi)         Punta Mita TRS is a variable stock limited liability company
(sociedad de responsabilidad limitada de capital variable) duly formed and
validly existing under the laws of its jurisdiction of formation, and since its
formation has engaged only in (A) business related to the operation of the Hotel
and (B) business related to the operation of the Four Seasons Mexico City Hotel
from 2004 through 2009. It has (or had, at the applicable times) all requisite
power, authority and legal right to conduct the businesses in which it is now
engaged or was previously engaged. To Sellers’ Knowledge, Punta Mita TRS
possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to transact the business in which it is now
engaged other than those, the absence of which, will not have a Material Adverse
Effect. Sellers have made available to Buyer complete and correct copies of the
articles of incorporation and current by-laws of Punta Mita TRS, each as amended
to date.
(vii)     Prior to the Pre-Closing Merger becoming effective, Santa Barbara
Punta de Mita Desarrollos was a variable stock limited liability company
(sociedad de responsabilidad limitada de capital variable) duly formed and
validly existing under the laws of

-23-
 

--------------------------------------------------------------------------------




its jurisdiction of formation only having engaged in the business which it
conducted since its formation. Prior to the Pre-Closing Merger becoming
effective, it had all requisite power, authority and legal right to conduct the
businesses in which it was engaged, and after the Pre-Closing Merger becoming
effective, Punta Mita Resort will have all requisite power, authority and legal
right to continue such business. To Sellers’ Knowledge, (A) prior to the
Pre-Closing Merger becoming effective, Santa Barbara Punta de Mita Desarrollos
possessed all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to transact the business in which it was
engaged other than those, the absence of which, will not have a Material Adverse
Effect, and (B) after the Pre-Closing Merger becoming effective, Punta Mita
Resort will possess all such rights, licenses, permits and authorizations.
Sellers have made available to Buyer complete and correct copies of the articles
of incorporation and by-laws of Santa Barbara Punta de Mita Desarrollos, each as
amended to this date.
(viii)     Prior to the Pre-Closing Merger becoming effective, Solana Mexico was
a variable stock limited liability company (sociedad de responsabilidad limitada
de capital variable) duly formed and validly existing under the laws of its
jurisdiction of formation only having engaged in the business which it conducted
since its formation. Prior to the Pre-Closing Merger becoming effective, it had
all requisite power, authority and legal right to conduct the businesses in
which it was engaged, and after the Pre-Closing Merger becoming effective, Punta
Mita Resort will have all requisite power, authority and legal right to continue
such business. To Sellers’ Knowledge, (A) prior to the Pre-Closing Merger
becoming effective, Solana Mexico possessed all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to transact
the business in which it was engaged other than those, the absence of which,
will not have a Material Adverse Effect on the Property, and (B) after the
Pre-Closing Merger becoming effective, Punta Mita Resort will possess all such
rights, licenses, permits and authorizations. Sellers have made available to
Buyer complete and correct copies of the articles of incorporation and by-laws
of Solana Mexico, each as amended to this date.
(ix)             Prior to the Pre-Closing Merger becoming effective, SB Hotel
was a variable stock limited liability company (sociedad de responsabilidad
limitada de capital variable) duly formed and validly existing under the laws of
its jurisdiction of formation only having engaged in the business which it
conducted since its formation. Prior to the Pre-Closing Merger becoming
effective, it had all requisite power, authority and legal right to conduct the
businesses in which it was engaged, and after the Pre-Closing Merger becoming
effective, Punta Mita Resort will have all requisite power, authority and legal
right to continue such business. To Sellers’ Knowledge, (A) prior to the
Pre-Closing Merger becoming effective, SB Hotel possessed all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to transact the business in which it was engaged other than those, the absence
of which, will not have a Material Adverse Effect on the Property, and (B) after
the Pre-Closing Merger becoming effective, Punta Mita Resort will possess all
such rights, licenses, permits and authorizations. Sellers have made available
to Buyer complete and correct copies of the articles of incorporation and
by-laws of SB Hotel, each as amended to this date.

-24-
 

--------------------------------------------------------------------------------




(x)            Prior to the Pre-Closing Merger becoming effective, SB Villas was
a variable stock limited liability company (sociedad de responsabilidad limitada
de capital variable) duly formed and validly existing under the laws of its
jurisdiction of formation only having engaged in the business which it conducted
since its formation. Prior to the Pre-Closing Merger becoming effective, it had
all requisite power, authority and legal right to conduct the businesses in
which it was engaged, and after the Pre-Closing Merger becoming effective, Punta
Mita Resort will have all requisite power, authority and legal right to continue
such business. To Sellers’ Knowledge, (A) prior to the Pre-Closing Merger
becoming effective, SB Villas possessed all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to transact
the business in which it was engaged other than those, the absence of which,
will not have a Material Adverse Effect on the Property, and (B) after the
Pre-Closing Merger becoming effective, Punta Mita Resort will possess all such
rights, licenses, permits and authorizations. Sellers have made available to
Buyer complete and correct copies of the articles of incorporation and by-laws
of SB Villas, each as amended to this date.
(xi)             The minute books and other similar records of the Subsidiaries
and the Merged Entitites as made available to Buyer prior to the execution of
this Agreement contain a true and complete record, in all material respects, of
all action taken at all meetings and by all written consents in lieu of meetings
of the stockholders and the boards of directors of such Subsidiary. The stock
transfer ledgers and other similar records of the Subsidiaries and the Merged
Entities as made available to Buyer prior to the execution of this Agreement
accurately reflect all record transfers prior to the execution of this Agreement
in the capital stock of each of the Subsidiaries and the Merged Entities.
(xii)         None of the Subsidiaries or the Merged Entities have prior to, and
none of the Subsidiaries have after, the Pre-Closing Merger becoming effective,
(a) made a general assignment for the benefit of creditors, (b) filed any
voluntary petition in bankruptcy or suffered the filing of any involuntary
petition by such entity’s creditors, (c) suffered the appointment of a receiver
to take possession of any of the Property or all, or substantially all, of such
entity’s other assets, (d) suffered the attachment or other judicial seizure of
any of the Property or all, or substantially all, of any such entity’s other
assets, (e) admitted in writing its inability to pay its debts as they come due,
or (f) made an offer of settlement, extension or composition to its creditors
generally.
(xiii)     There are no condemnation or eminent domain proceedings affecting all
or any part of the Property pending, and to Sellers’ Knowledge, no Seller,
Merged Entity or Subsidiary has received any written notice of any threatened or
contemplated condemnation or eminent domain proceedings affecting all or any
part of the Property.
(xiv)     Schedule 1.1(a) sets forth a true, complete and accurate list of all
Existing Leases.

-25-
 

--------------------------------------------------------------------------------




(xv)        Schedule 4.1(a)(xv) sets forth a true, complete and accurate list of
all Existing Contracts that are Material Contracts, and there are no other
Existing Contracts that are Material Contracts.
(xvi)    No Seller or Subsidiary is in breach or default, in a material respect,
of its obligations under any of the Existing Contracts or the Existing Leases.
(xvii)    To Seller’s Knowledge following Seller’s inquiry of Manager, Schedule
4.1(a)(xvii) sets forth a true, complete and accurate list of all material
Permits required for the ownership or operation of the Property as currently
operated. To Seller’s Knowledge, no Seller has received written notice of any
violations of any such Permit that remains uncured.
(xviii)    To Seller’s knowledge, the Financial Statements have been prepared in
accordance with NIFs consistently applied through the periods covered thereby
(except for the unaudited financial statements which are prepared in accordance
with GAAP consistently applied through the periods covered thereby).
(xix)     As of the Closing Date, the Subsidiaries will be the sole and
exclusive owners of and will have good and marketable title to all of the
Personal Property free of Encumbrances.
(xx)        Except as set forth on Schedule 4.1(a)(xx), there is no litigation,
claim or labor dispute with respect to any Subsidiary, Merged Entity or the
Property and/or any operation thereon pending. To Sellers’ Knowledge, no Seller,
Merged Entity or Subsidiary has received written notice of any litigation,
claims or labor disputes that is threatened with respect to each such Seller,
any Subsidiary, Merged Entity, the Interests or the Property and/or any
operation thereon which, individually or in the aggregate, is likely to have a
Material Adverse Effect except for those set forth on Schedule 4.1(a)(xx).
(xxi)    Other than pursuant to this Agreement, there exists no option or right
of first refusal or first opportunity to any party to acquire any interest in
any portion of Property.
(xxii)    No Subsidiary has any liability, whether absolute, accrued, contingent
or otherwise, except liabilities (a) reflected on the balance sheets for each
Subsidiary heretofore delivered to Buyer, (b)  not required by NIFs to be
reflected on the balance sheets referred to in clause (a) above and relating
solely to the ownership or operation of the Property, (c) otherwise set forth in
the Due Diligence Materials or (d) that, individually or in the aggregate would
not be reasonably likely to have a Material Adverse Effect.
(xxiii)    Except as disclosed on Schedule 4.1(a)(xxiii), to Sellers’ Knowledge
no Seller, Merged Entity or Subsidiary has received any written notice from any
Mexican Governmental Authority that all or any portion of the Property is in
material violation of any applicable building codes or any zoning law or land
use law, or any applicable local, state or federal

-26-
 

--------------------------------------------------------------------------------




law or regulation or permit relating to the Property or any operation thereon,
which material violation would have a Material Adverse Effect if left unremedied
and has not been cured or remedied in accordance with applicable law prior to
the Effective Date.
(xxiv)     Except as disclosed on Schedule 4.1(a)(xxiv) and in any environmental
reports provided or made available to Buyer, (A) none of the Sellers, Merged
Entities or Subsidiaries has received any written notice from any Mexican
Governmental Authority in connection with a violation by such Seller, Merged
Entity, Subsidiary or the Property of Environmental Laws, and there is no
pending or, to the Knowledge of the Sellers and Subsidiaries, threatened
Environmental Claim, and (B) neither the Sellers, any Merged Entity and/or
Subsidiaries has entered into any written agreement with any Mexican
Governmental Authority or any other Person by which the Sellers, any Merged
Entity and/or Subsidiaries have assumed or retained liability, to undertake
Remedial Action of any condition arising from or relating to a Release or
threatened Release of Hazardous Materials into the Environment, or requiring
Remedial Action under Environmental Laws.
(xxv)    All Tax Returns due to have been filed by each Subsidiary and Merged
Entity through the Effective Date in accordance with applicable law (pursuant to
an extension of time or otherwise) have been duly and timely filed, and are
true, correct and complete in all respects.
(xxvi)    To Seller’s Knowledge, except as disclosed on Schedule 4.1(a)(xxvi),
all material Taxes, deposits and other payments for which each Subsidiary and
Merged Entity has liability (whether or not shown on any Tax Return) have been
paid in full or are accrued as liabilities for Taxes on the Financial
Statements.
(xxvii)    All material Taxes which any Subsidiary or Merged Entity is or was
required by law to withhold or collect have been duly and timely withheld or
collected and, to the extent required, have been paid over to the proper Taxing
Authority or are accrued as liabilities for Taxes on the Financial Statements.
(xxviii)    The amounts so paid, together with all amounts accrued as
liabilities for Taxes (including Taxes accrued as currently payable but
excluding any accrual to reflect timing differences between book and Tax income)
on the Financial Statements, shall be adequate based on the tax rates and
applicable law in effect to satisfy all liabilities for Taxes of each Subsidiary
and Merged Entity in any jurisdiction through the Closing Date, including Taxes
resulting from the Pre-Merger and accruable upon income earned through the
Closing Date.
(xxix)    To Seller’s Knowledge, except as disclosed on Schedule 4.1(a)(xxix),
there are no pending or current actions or proceedings by any Taxing Authority
for assessment or collection of Taxes with respect to any Subsidiary or Merged
Entity, and no such action or proceeding has been threatened in writing.

-27-
 

--------------------------------------------------------------------------------




(xxx)    To Seller’s Knowledge, and to the extent prepared and provided by
Manager, the Preliminary Employee Closing Schedule and the Final Employee
Schedule (each as defined in Section 6.4 below) contains, in all material
respects, complete and accurate information provided by Manager with respect to
the Employee Contracts as of the date thereof.
(xxxi)    Schedule 4.1(a)(xxxi) sets forth a true, complete and accurate list of
all Employee Benefit Plans delivered by Manager, and, to Seller’s Knowledge,
there are no other Employee Benefit Plans. To Seller’s Knowledge, each Employee
Benefit Plan has been maintained, funded and administered by Manager in
accordance with its terms and with all applicable laws as to which
non-compliance would, neither individually nor in the aggregate, result in a
Material Adverse Effect.
(xxxii)    Neither Seller, any Merged Entity nor any Subsidiary is or was (a)
listed on the Specially Designated Nationals and Blocked Persons List or any
other similar list maintained by the Office of Foreign Assets Control,
Department of the Treasury or the Department of Foreign Affairs and
International Trade (Canada), pursuant to any authorizing statute, executive
order or regulation; (b) a “specially designated global terrorist” or other
person listed on Appendix A to Chapter V of 31 C.F.R., as the same has been from
time to time updated and amended; or (c) (1) included within the term
“designated national” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515; or (2) designated under Sections 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
a person similarly designated under any related enabling legislation or any
other similar Executive Orders. None of Seller’s property or interests is
subject to being “blocked” under Executive Order 13224 issued by the President
of the United States, the USA PATRIOT Act, or any other applicable law
addressing or in any way relating to terrorist acts and acts of war
(“Anti-Terrorism Laws”), and neither Seller nor any Person holding any direct or
indirect interest in Seller is in violation of any Anti-Terrorism Laws.
(xxxiii)    No Subsidiary or Merged Entity employs or has employed any Person,
including any Employees.
(xxxiv)    To Seller’s Knowledge, other than the General Manager and employees
of Manager who are temporarily assigned from time to time to the Hotel, all of
whom are, to Seller’s Knowledge, employed by Manager or its Affiliates,
Servicios Administrativos is the employer of all of the Employees. To Seller’s
Knowledge, Servicios Administrativos is not delinquent in payments to any of its
Employees for any wages, salaries, commissions, bonuses or other direct
compensation for any services performed by them to date or amounts required to
be reimbursed to such Employees. To Seller’s Knowledge, there is no labor
strike, material dispute or grievance, in connection with any labor union or
otherwise, slowdown or stoppage actually pending or threatened against or
involving Servicios Administrativos, any of the Subsidiaries or the Hotel. To
Seller’s Knowledge, Schedule 4.1(a)(xxxiv) sets forth all collective bargaining
agreements between Servicios Administrativos and any labor unions and to
Seller’s Knowledge, no other collective bargaining agreements exist with respect
to the Employees of Servicios

-28-
 

--------------------------------------------------------------------------------




Administrativos and no other labor union has taken any action with respect to
organizing the Employees of Servicios Administrativos.
(xxxv)    None of the Subsidiaries, Merged Entities or any “issuer” (as that
term is defined in the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”)), nor any director, officer,
employee or Affiliate thereof (but expressly excluding Manager and any of its
directors, officers, employees and Affiliates) is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the applicable provisions, if any, of the or any applicable rule, law or
regulation of any other jurisdiction in which they currently do business seeking
to regulate the same or similar subject matter (“Corrupt Practice Laws”)
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of Corrupt Practice Laws; and, to Seller’s
Knowledge, each of the Subsidiaries and Merged Entities and its Affiliates have
conducted their businesses in compliance with applicable Corrupt Practice Laws
and have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.
(xxxvi)    Schedule 4.1(xxxvi) sets forth a true and complete list of all bank
accounts and safety deposit boxes of the Subsidiaries and all Persons who are
signatories thereunder and who have access thereto.
(xxxvii)    Schedule 4.1(xxxvii) sets forth a true and complete list of all
persons who have been granted a power of attorney by any of the Subsidiaries,
and true, correct and complete copies of each of such powers of attorney have
been provided in the Due Diligence Materials.
(xxxviii)    No Subsidiary or Merged Entity (A) owns or has owned in the past
any property other than the Property or (B) has engaged in any business
operations other than (1) those directly related to the ownership and/or
operation of the Property and, (2) in the case of Punta Mita TRS, during the
period 2004 to 2009, the Four Seasons Mexico City Hotel.
(xxxix)    Schedule 4.1(a)(xxxix) sets forth a true, complete and accurate list
of all Consignment Agreements. There are no amounts payable by any Subsidiary
under such Consignment Agreements that have not been paid.
(b)    Each of the representations and warranties of each Seller contained in
this Section 4.1 is made as of the Effective Date and as of the Closing Date
(except that any representations or warranties made as of a specified date shall
be true and correct as of such specified date) and shall survive the Closing,
and entitle the Buyer to assert Claims in accordance with Section 4.2.

-29-
 

--------------------------------------------------------------------------------




(c)    In addition, notwithstanding anything to the contrary herein, Sellers
shall, from time to time (but in no event later than two (2) Business Days prior
to the Closing Date), (A) update information disclosed on any Schedules
delivered to Buyer by delivering written notice of such update to Buyer, and (B)
notify Buyer in writing of any subsequent changes to Sellers’ representations
and warranties contained herein, with such representations and warranties of
Sellers under this Agreement being modified to reflect such changes. Sellers’
representations and warranties contained herein shall not be deemed inaccurate
or breached due to any changes thereto resulting from transactions or actions
that are expressly permitted by this Agreement or due to changes in fact after
the Effective Date beyond Sellers’ reasonable control that do not constitute or
result from a material breach of the covenants applicable to Sellers under this
Agreement, and Sellers shall promptly notify Buyer of any such changes of which
either Seller becomes aware. Notwithstanding the foregoing, if any
representation and warranty of any Seller is no longer true as of the Closing
Date due to changes in fact after the date of this Agreement which do not result
from an action expressly permitted under this Agreement, and such Seller does
not commit in writing to cure or otherwise remedy such change (without any
obligation to do so), then (i) if such change would, individually or in the
aggregate, result in actual monetary losses to the Property or the Interests in
the amount of One Million Five Hundred Thousand Dollars ($1,500,000) or less,
Buyer shall be obligated to proceed to Closing and the Purchase Price shall be
reduced accordingly, in an amount equal to such actual monetary losses, up to a
maximum of One Million Five Hundred Thousand Dollars ($1,500,000); or (ii) if
such change would, individually or in the aggregate, result in actual monetary
losses to the Property or the Interests in an amount greater than One Million
Five Hundred Thousand Dollars ($1,500,000) but not to exceed Three Million
Dollars ($3,000,000), Buyer may, at its option, either terminate this Agreement
or proceed to Closing, in which event the Purchase Price shall be reduced
accordingly, in an amount equal to such actual monetary losses, up to a maximum
amount of Three Million Dollars ($3,000,000). In the event such change would,
individually or in the aggregate, result in a Material Adverse Effect, Buyer
shall have the right to elect to terminate this Agreement in which case Buyer
shall give notice to Sellers on or before the scheduled Closing Date, in which
event this Agreement shall terminate, Buyer shall receive a return of the
Deposit (including interest accrued thereon), and neither Sellers nor Buyer
shall have any further obligations under this Agreement except for those that
explicitly survive termination. If, within two (2) Business Days after Buyer
notifies Sellers of its election to terminate this Agreement pursuant to the
immediately preceding sentence, Sellers deliver written notice of its election
to cure the matter giving rise to the Material Adverse Effect, Sellers shall in
any event have the right to cure such breach or inaccuracy to Buyer’s reasonable
satisfaction and, if necessary to allow such cure, the Closing Date shall be
extended for up to fifteen (15) days to allow such cure as long as Sellers use
diligent and commercially reasonable efforts to effect such cure; provided that
if Sellers elect in writing not to cure or fail to give Buyer timely notice of
their intent to cure, this Agreement shall automatically terminate whereupon
Escrow Agent shall immediately return the Deposit to Buyer, Sellers and Buyer
shall each pay one-half the costs of Escrow, and neither party to this Agreement
shall thereafter have any further rights or liabilities under this Agreement,
except for those that explicitly survive termination.

-30-
 

--------------------------------------------------------------------------------




Section 4.2     Limitation on Claims and Indemnification Rights; Survival of
Representations and Warranties.
(a)    Notwithstanding any provision to the contrary herein (other than the
provisions of Section 4.2(d), which shall govern over the provisions of this
Section 4.2(a)) or in any document or instrument (including any assignments)
executed by any Seller and delivered to Buyer at or in connection with the
Closing (collectively, “Closing Documents”), no Seller or Subsidiary shall have
(and each Seller and Subsidiary is exculpated and released from any) liability
whatsoever with respect to any suits, actions, proceedings, investigations,
demands, claims, liabilities, fines, penalties, liens, judgments, losses,
injuries, damages, expenses or costs, including attorneys’ and experts’ fees and
costs of investigation and remediation costs (collectively “Claims”) under, and
Buyer shall be forever barred from making or bringing any Claims (other than
Claims for fraud or Tax Claims (as described hereinbelow)) with respect to, any
of the representations and warranties contained in this Agreement or in any
Closing Document (subject to Section 4.1 above), except to the extent (and only
to the extent) that the aggregate amount of all Losses resulting from such
Claims (when aggregated with the Losses resulting from all prior or concurrent
Claims) exceeds Fifty Thousand Dollars ($50,000), in which event Buyer shall be
entitled to recover from the “first dollar” of Losses; provided, however,
notwithstanding any provision to the contrary herein or in any Closing Document,
(i) the total liability of Sellers for any or all Claims, including Losses under
Article IX hereof (for any reason other than fraud and Tax Claims) shall not
exceed Five Million Dollars ($5,000,000), and (ii) the total liability of
Sellers for any or all Claims arising from a breach of those representation and
warranties contained in Sections 4.1(a)(xxv), 4.1(a)(xxvi), 4.1(a)(xxvii),
4.1(a)(xxviii), and 4.1(a)(xxix) above (the “Tax Representations and
Warranties”), or any Losses resulting from Claims related to pre-Closing Taxes
or Tax Returns related to Sellers (in all cases, “Tax Claims”) shall not exceed
an additional Five Million Dollars ($5,000,000) (i.e. for a total maximum
liability for all Claims of Ten Million Dollars ($10,000,000). Further,
notwithstanding any provision to the contrary herein or in any Closing Document,
Sellers and the Subsidiaries shall have no liability with respect to any Claim
under any of the representations and warranties contained in this Agreement or
in any Closing Document, which Claim relates to or arises in connection with (1)
any Hazardous Materials (except solely to the extent that the applicable Seller
has breached its representation in Section 4.1(a)(xxiv)), (2) the physical
condition of any Improvement (except solely to the extent that Sellers have
breached the representations set forth in Section 4.1(a)(xxiii)) or (3) subject
to Seller’s covenants and indemnification obligations expressly set forth under
this Agreement, any other matter not expressly set forth in the Sellers’
representations and warranties set forth in Section 4.1(a). Buyer shall not make
any Claim (other than claims for fraud or Tax Claims) unless it in good faith
believes the Losses resulting from such Claims (when aggregated with the Losses
resulting from all prior or concurrent Claims) would exceed the minimum
thresholds to recovery provided in this Section 4.2(a).
(b)    Except as otherwise specifically set forth in this Agreement (including,
without limitation, Section 4.2(d) below), and notwithstanding the Indemnity
Release Date for Claims related to Pre-Closing Seller Retained Liabilities, the
representations and warranties of Sellers contained herein or in any Closing
Document (except for Tax Representations and Warranties) and

-31-
 

--------------------------------------------------------------------------------




any and all Claims related thereto shall survive only until the date which is
twelve (12) months from the Closing Date (the “Release Date”). The Tax
Representations and Warranties and the right to make a Tax Claim shall survive
only until the date which is ninety (90) days after the expiration of the
applicable statute of limitations (the “Tax Release Date”). Any Claim or Tax
Claim that Buyer may have at any time against a Seller for a breach of any such
representation or warranty, whether known or unknown, with respect to which a
written notice of such Claim has not been delivered to Sellers on or prior to
the Release Date (or, in the case of Tax Claim, prior to the Tax Release Date)
shall not be valid or effective, and the party against whom such Claim is
asserted shall have no liability with respect thereto. Any Claim that Buyer may
have at any time against a Seller for a breach of any such representation or
warranty, whether known or unknown, with respect to which a written notice of
such Claim has been delivered to Sellers on or prior to the Release Date (or, in
the case of a Tax Claim, prior to the Tax Release Date) may be the subject of
subsequent litigation brought by Buyer against such Seller, provided that such
litigation is commenced against such Seller on or prior to the date which is
three (3) months after Release Date (or with respect to a Tax Claim, three (3)
months after Tax Release Date). For the avoidance of doubt, on the Release Date
(or, with respect to a Tax Claim, on the Tax Release Date), each Seller and
Subsidiary shall be fully discharged and released (without the need for separate
releases or other documentation) from any liability or obligation to Buyer
and/or its successors and assigns with respect to any Claims and/or Tax Claims
or any other matter relating to this Agreement, any Closing Document or the
Property, except solely for those matters that are the subject of a written
notice of such Claim and/or Tax Claim delivered by Buyer to Sellers that is
still pending on the Release Date (or, in the case of a Tax Representations and
Warranties, on the Tax Release Date) and on the date which is three (3) months
after the Release Date (or, with respect to a Tax Claim, three (3) months after
the Tax Release Date), each Seller and Subsidiary shall be fully discharged and
released (without the need for separate releases or other documentation) from
any liability or obligation to Buyer and/or its successors and assigns with
respect to any Claim for which a written notice has been delivered prior to the
Release Date (or, in regard to a Tax Claim, the Tax Release Date) pursuant to
this Section 4.2(b) except solely for those matters that are the subject of
pending litigation by Buyer against any Seller or Subsidiary commenced prior to
the date which is three (3) months after Release Date (or, with respect to a Tax
Claim, three (3) months after the Tax Release Date).
(c)    Except as set forth in Section 4.2(d) below, Seller’s aggregate liability
under this Agreement for (i) any and all Losses resulting from Claims relating
to a breach of Seller’s representations and warranties set forth in Section 4.1
(other than Tax Representations and Warranties) and (ii) any and all Losses
resulting from Claims relating to the Pre-Closing Seller Retained Liabilities
(other than Tax Claims), collectively, shall in no event exceed $5,000,000.
Seller’s aggregate liability under this Agreement for any and all Losses
resulting from Tax Claims shall in no event exceed an additional $5,000,000.
Accordingly, except as set forth in Section 4.2(d) below, Seller’s aggregate
liability under this Agreement for any and all Losses described in this
Agreement, including, without limitation, the Losses described in this Section
4.2(c), shall in no event exceed $10,000,000 (the “Sellers’ Indemnity Cap”).

-32-
 

--------------------------------------------------------------------------------




(d)    The provisions of Section 3.4, Section 4.1(a), Section 4.1(b) and Section
4.1(c) and the limitations set forth therein shall not apply to those
representations and warranties of Seller set forth in Section 4.1(a)(xxxviii).
(e)    This Section 4.2 shall survive the Closing.
Section 4.3     Representations and Warranties of Buyer. Buyer represents and
warrants to Sellers that, as of the date hereof:
(a)    Buyer is duly organized and is validly existing and in good standing
under the laws of the jurisdiction of its formation.
(b)    Other than obtaining the Required Consents, Buyer has taken all action
required to execute, deliver and perform this Agreement, and the provisions of
this Agreement are valid and enforceable obligations of Buyer (subject to the
general principles of equity and to bankruptcy, insolvency, reorganization,
moratorium or other similar laws presently or hereafter in effect affecting the
rights of creditors or debtors generally), and other than obtaining the Required
Consents and to Buyer’s Knowledge, there are no consents or notifications
required by any Governmental Authority in connection with its performance of the
obligations under this Agreement, and to Buyer’s Knowledge, this Agreement does
not violate any provision of any judicial order to which any Buyer is a party or
to which Buyer is subject.
(c)    There are no judgments, orders or decrees of any kind against Buyer
unpaid or unsatisfied of record and no legal action, suit or other legal or
administrative proceeding pending, threatened or reasonably anticipated which
could be filed before any Governmental Authority which has, or is likely to
have, any Material Adverse Effect on the ability of Buyer to perform its
obligations under this Agreement.
(d)    Buyer has not filed any petition seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law relating to bankruptcy or insolvency, nor has
any such petition been filed against Buyer. No general assignment of Buyer’s
property has been made for the benefit of creditors, and no receiver, master,
liquidator or trustee has been appointed for Buyer or any of its property. Buyer
is not insolvent and the consummation of the transactions contemplated by this
Agreement shall not render Buyer insolvent. Buyer will have as of the Closing
Date sufficient capital or net worth to meet its current obligations.
(e)    Buyer has full and complete power and authority to enter into this
Agreement and to perform its obligations hereunder.
(f)    Buyer is (A) an “accredited investor” (as such term is defined in Rule
501(a) of Regulation D under the Securities Act of 1933, as amended); (B)
acquiring the Interests solely for its own account for the purpose of investment
and not as a nominee or agent for any other person and not with a view to, or
for offer or sale in connection with, any distribution of any portion thereof;

-33-
 

--------------------------------------------------------------------------------




(C) knowledgeable, sophisticated and experienced in business and financial
matters, has been represented by and relied upon counsel in connection with this
Agreement and the transactions contemplated herein; and (D) able to bear
economic risk of owning the Interests for an indefinite period and is able to
afford the complete loss of its investment in the Interests.
(g)    Buyer understands the assumptions of risk and liability set forth in this
Agreement and acknowledges that prior to the Effective Date Buyer and its agents
will have inspected the Property, fully observed the physical characteristics
and condition of the Property, performed a thorough investigation of the
suitability of Buyer’s intended use of the Property, including without
limitation, the suitability of the topography, the availability of water rights
or utilities, the present and future zoning, subdivision and any and all other
land use matters, the condition of the soil, subsoil or groundwater of the
Property and any and all other environmental matters (including, without
limitation, asbestos), the purpose(s) to which the Property are suited,
drainage, flooding, access to public roads, beaches and proposed routes or roads
or extensions relative to the Property.
(h)    Neither Buyer nor any Affiliate of Buyer is (a) listed on the Specially
Designated Nationals and Blocked Persons List or any other similar list
maintained by the Office of Foreign Assets Control, Department of the Treasury
or the Department of Foreign Affairs and International Trade (Canada), pursuant
to any authorizing statute, executive order or regulation; (b) a “specially
designated global terrorist” or other person listed on Appendix A to Chapter V
of 31 C.F.R., as the same has been from time to time updated and amended; or (c)
(1) included within the term “designated national” as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515; or (2) designated under Sections
1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079
(published September 25, 2001) or a person similarly designated under any
related enabling legislation or any other similar Executive Orders. None of
Buyer’s property or interests is subject to being “blocked” under Executive
Order 13224 issued by the President of the United States, the USA PATRIOT Act,
or any other Anti-Terrorism Laws, and neither Buyer nor any Person holding any
direct or indirect interest in Buyer is in violation of any Anti-Terrorism Laws.
Each of the representations of Buyer contained in this Section 4.3: (i) is made
on the date hereof; (ii) shall be deemed remade by Buyer, and shall be true in
all material respects, as of the Closing Date; and (iii) shall survive the
Closing.
Section 4.4     Buyer’s Independent Investigation.
(a)    Buyer hereby acknowledges that it has been given the full opportunity
prior to the Effective Date to inspect and investigate all aspects relating to
the Property, the Interests and the Due Diligence Materials, either
independently or through agents, representatives or experts of Buyer’s choosing,
as Buyer considered necessary or appropriate (including, without limitation,
those listed below). Except as otherwise expressly provided in this Agreement,
(i) Buyer is acquiring the Interests and the Property based exclusively on such
independent investigation and Sellers’ representations and warranties set forth
herein, and (ii) except as provided in this Agreement, Buyer shall have no right
to terminate this Agreement based upon additional information it may discover as
a result of further investigations of the Interests, the Property or the Due
Diligence Materials.

-34-
 

--------------------------------------------------------------------------------




Subject to the terms and conditions of this Agreement, the funding of the
Deposit by Buyer shall conclusively constitute Buyer’s approval of each and
every aspect of the Interests and the Property. Such independent investigation
by Buyer prior to the Effective Date included the following items, which Buyer
examined and investigated to its full satisfaction all facts, circumstances and
matters relating to the Interests and the Property, or otherwise relevant to its
purchase of the foregoing, including:
(i)    all matters relating to title to the Property;
(ii)    all matters relating to governmental and other legal requirements with
respect to the Property, such as Taxes, assessments, zoning, use permit
requirements, water use, sewage, concessions and building codes;
(iii)    all zoning, land use, water use, building, environmental and other
statutes, rules, or regulations applicable to the Property;
(iv)    all documents, corporate or otherwise, and matters relating to the
Subsidiaries;
(v)    the physical condition of the Real Property, including the interior, the
exterior, the square footage of the Improvements, the structure, the roof, the
paving, the utilities, and all other physical, structural and functional aspects
of the Real Property;
(vi)    reports, studies, assessments, investigations and other materials
related to the presence of Hazardous Materials at, on or under the Property and
the compliance of the Property with all Environmental Laws, including
environmental assessment reports;
(vii)    any easements and/or access rights affecting the Property;
(viii)    the Existing Leases with respect to the Real Property and all matters
in connection therewith, including the ability of the Tenants thereto to pay the
rent;
(ix)    the Existing Contracts and any other documents or agreements of
significance affecting the Property;
(x)    all matters relating to the income and operating or capital expenses of
the Property and all other financial matters; and
(xi)    all other matters of significance affecting, or otherwise deemed
relevant by Buyer with respect to the Property and the Interests.
(b)    The Due Diligence Materials heretofore delivered or made available to
Buyer for its review and approval.

-35-
 

--------------------------------------------------------------------------------




(c)    Buyer acknowledges and agrees that it is acquiring the Property based
exclusively on its independent investigation of the Interests, the Subsidiaries,
the Property and the Due Diligence Materials and the express representations and
warranties of Sellers set forth herein.
(d)    BUYER SPECIFICALLY REPRESENTS, ACKNOWLEDGES AND AGREES THAT, SUBJECT TO
THE PROVISIONS HEREOF, (I) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR
ANY DOCUMENTS EXECUTED AND DELIVERED AT CLOSING, SELLERS SHALL SELL AND BUYER
SHALL PURCHASE THE INTERESTS WHICH SHALL INCLUDE THE SELLERS’ INTERESTS IN THE
PROPERTY WHICH BUYER ACKNOWLEDGES IS BEING PURCHASED “AS IS, WHERE IS AND WITH
ALL FAULTS,” (II) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY
DOCUMENTS EXECUTED AND DELIVERED AT CLOSING, BUYER IS NOT RELYING ON ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, WHETHER ORAL OR WRITTEN,
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, FROM ANY SELLER OR SUBSIDIARY, NOR
ANY PARTNER, MEMBER, OFFICER, EMPLOYEE, ATTORNEY, AGENT OR BROKER OF ANY SELLER
OR SUBSIDIARY, AS TO ANY MATTER, CONCERNING THE INTERESTS AND THE PROPERTY, OR
SET FORTH, CONTAINED OR ADDRESSED IN THE DUE DILIGENCE MATERIALS (INCLUDING,
WITHOUT LIMITATION, THE COMPLETENESS THEREOF), INCLUDING: (i) the quality,
nature, habitability, merchantability, use, operation, value, marketability,
adequacy or physical condition of the Property or any aspect or portion thereof,
including structural elements, foundation, roof, appurtenances, access,
landscaping, parking facilities, electrical, mechanical, HVAC, plumbing, sewage,
and utility systems, facilities and appliances, soils, geology and groundwater,
or whether the Property lie within a special flood hazard area, an area of
potential flooding, a very high fire hazard severity zone, a wildland fire area,
an earthquake fault zone or a seismic hazard zone, and/or whether and to what
extent any of such risks or any other risks or losses resulting therefrom are or
may continue to be insurable, (ii) the dimensions or lot size of the Property or
the square footage of the Improvements thereon or of any tenant space therein,
(iii) the development or income potential, or rights of or relating to, the
Property, or the Property’ use, habitability, merchantability, or fitness, or
the suitability, value or adequacy of the Property for any particular purpose,
(iv) the zoning or other legal status of the Property or any other public or
private restrictions on the use of the Property, (v) the compliance of the
Property or its operation with any applicable codes, laws, regulations,
statutes, ordinances, covenants, conditions and restrictions of any Governmental
Authority or of any other person or entity, (vi) the ability of Buyer to obtain
any necessary governmental approvals, licenses or permits for Buyer’s intended
use or development of the Property, (vii) the presence or absence of Hazardous
Materials on, in, under, above or about the Property or any adjoining or
neighboring property, (viii) the quality of any labor and materials used in any
portion of the Property, (ix) the condition of title to the Interests or the
Property, (x) the Leases, Contracts or any other agreements affecting the
Property or the intentions of any party with respect to the negotiation and/or
execution of any lease or contract with respect to the Property, or (xi) the
economics of, or the income and expenses, revenue or expense projections or
other financial matters, relating to, the operation of the Ownership of the
Interests or the Property or any portion thereof. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, BUYER

-36-
 

--------------------------------------------------------------------------------




EXPRESSLY ACKNOWLEDGES AND AGREES THAT: (1) EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT OR ANY DOCUMENTS EXECUTED AND DELIVERED AT CLOSING, BUYER IS NOT
RELYING ON ANY REPRESENTATION OR WARRANTY OF SELLERS, NOR ANY PARTNER, MEMBER,
OFFICER, EMPLOYEE, ATTORNEY, AGENT OR BROKER OF SELLERS, WHETHER IMPLIED,
PRESUMED OR EXPRESSLY PROVIDED AT LAW OR OTHERWISE, ARISING BY VIRTUE OF ANY
STATUTE, COMMON LAW OR OTHER LEGALLY BINDING RIGHT OR REMEDY IN FAVOR OF BUYER;
AND (2) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO SELLER OR SELLER
PARTY IS MAKING, HAS MADE OR SHALL BE DEEMED TO MAKE OR HAVE MADE ANY EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE AS TO THE TRUTH,
ACCURACY OR COMPLETENESS OF THE DUE DILIGENCE MATERIALS AND BUYER IS NOT RELYING
IN ANY WAY UPON THE DUE DILIGENCE MATERIALS OR THE TRUTH, ACCURACY OR
COMPLETENESS THEREOF. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
EXPRESSLY SET FORTH IN SECTION 4.1, NO SELLER IS UNDER ANY DUTY TO MAKE ANY
INQUIRY REGARDING ANY MATTER THAT MAY OR MAY NOT BE KNOWN TO SUCH SELLER OR ANY
PARTNER, MEMBER, OFFICER, EMPLOYEE, ATTORNEY, AGENT OR BROKER OF SUCH SELLER.
THIS SECTION 4.4(D) SHALL SURVIVE THE CLOSING, OR, IF THE CLOSING DOES NOT
OCCUR, BEYOND THE TERMINATION OF THIS AGREEMENT.
(e)    ANY REPORTS, REPAIRS OR WORK REQUIRED BY BUYER ARE THE SOLE
RESPONSIBILITY OF BUYER, AND BUYER AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH
HEREIN, THERE IS NO OBLIGATION ON THE PART OF ANY SELLER TO MAKE ANY CHANGES,
ALTERATIONS OR REPAIRS TO THE PROPERTY OR TO CURE ANY VIOLATIONS OF LAW OR TO
COMPLY WITH THE REQUIREMENTS OF ANY INSURER. BUYER IS SOLELY RESPONSIBLE FOR
OBTAINING ANY CERTIFICATE OF OCCUPANCY OR ANY OTHER APPROVAL OR PERMIT NECESSARY
FOR ANY REPAIRS OR ALTERATIONS NECESSARY TO OBTAIN THE SAME, ALL AT BUYER’S SOLE
COST AND EXPENSE.
Section 4.5     Limits on Government Contacts. Notwithstanding any provision in
this Agreement to the contrary, other than Buyer’s application to be submitted
to the Competition Commission requesting approval of the transactions
contemplated hereby, neither Buyer or any of their agents, employees or
contractors (collectively, the “Buyer Parties” and each a “Buyer Party”) shall
contact any Governmental Authority regarding any matter relating to the Property
or the transactions contemplated under this Agreement, including, without
limitation, any Hazardous Materials on or the environmental condition of the
Property without Sellers’ prior written consent thereto (which shall not be
unreasonably withheld or delayed). In addition, if Sellers’ consent is obtained
by Buyer, Sellers shall be entitled to receive at least three (3) Business Days’
prior written notice of the intended contact and to have a representative
present when Buyer has any such contact with any governmental official or
representative.

-37-
 

--------------------------------------------------------------------------------




Section 4.6     Release.
(a)    Without limiting the provisions of Section 4.4, but subject in all events
to the rights of Buyer under this Agreement, including, without limitation, the
rights of Buyer under Article 4 and Article 9, Buyer, for itself and any
successors and assigns of Buyer, waives its right to recover from, and forever
releases and discharges, and covenants not to sue, any Seller, their Affiliates,
the Manager, the partners, members, trustees, shareholders, controlling persons,
directors, officers, attorneys, employees and agents of each of them, and their
respective heirs, successors, personal representatives and assigns (each a
“Seller Party”, and collectively, the “Seller Parties”) with respect to any and
all Claims, whether direct or indirect, known or unknown, foreseen or
unforeseen, that may arise on account of or in any way be connected with the
Interests or the Property including the physical, environmental and structural
condition of the Property or any law or regulation applicable thereto, including
any Claim or matter relating to or arising from the use, presence, discharge or
Release of Hazardous Materials on, under, in, above or about the Property;
provided, however, Buyer does not waive its rights, if any, to recover from, and
does not release or discharge or covenant not to sue any Seller Party for (i)
any act of Sellers that is found by a court of competent jurisdiction to
constitute fraud or gross negligence, (ii) any breach of Sellers’
representations or warranties set forth in this Agreement or any documents
executed and delivered at Closing, subject to the limitations and conditions
provided in this Agreement, (iii) any breach of Sellers’ obligations set forth
in this Agreement, (iv) any indemnity obligations of Seller set forth in this
Agreement (collectively the “Unreleased Claims”).
(b)    In connection with this Section 4.6, and other than with respect to the
Unreleased Claims, (i) Buyer hereby waives, releases and agrees not to commence
any action, legal proceeding, cause of action or suits in law or equity, of
whatever kind or nature, whether in the United States or in Mexico, against any
Seller Party in connection with the Claims described above, (ii) Buyer elects to
and does assume all risk for such Claims heretofore and hereafter arising,
whether now known or unknown by Buyer, (iii) to the extent permitted by law,
Buyer hereby agrees, represents and warrants that Buyer realizes and
acknowledges that factual matters now unknown to it may have given or may
hereafter give rise to causes of action, claims, demands, debts, controversies,
damages, costs, losses and expenses which are presently unknown, unanticipated
and unsuspected and (iv) Buyer further agrees, represents and warrants that the
waivers and releases herein have been negotiated and agreed upon in light of
that realization and that Buyer nevertheless hereby intends to release,
discharge and acquit any Seller Party from any such unknown causes of action,
claims, demands, debts, controversies, damages, costs, losses and expenses which
might in any way be included as a material portion of the consideration given to
Sellers by Buyer in exchange for Sellers’ performance hereunder.
(c)    Sellers have given Buyer material concessions regarding this transaction
in exchange for Buyer agreeing to the provisions of this Section 4.6. Sellers
and Buyer are aware of and accept each and every provision hereof. The
provisions of this Section 4.6 shall survive the Closing and shall not be deemed
merged into any instrument or conveyance delivered at the Closing.

-38-
 

--------------------------------------------------------------------------------




Section 4.7     Merger. It is the intention of Sellers prior to the Closing Date
to effectuate the Pre-Closing Merger so that the two remaining entities
following the Pre-Closing Merger will be Punta Mita Resort and Punta Mita TRS,
with Punta Mita Resort holding title to the Fee Parcels and the Development
Parcel. The Pre-Closing Merger will be deemed “complete” and the condition set
forth in Section 3.1(f) and 3.2(g) will be satisfied upon satisfaction of the
action items set forth and described on Schedule 4.7.
ARTICLE V    

BROKERS AND EXPENSES
Section 5.1     Brokers. Sellers and Buyer represent and warrant to each other
that no broker or finder was instrumental in arranging or bringing about this
transaction and that there are no claims or rights for brokerage commissions or
finder’s fees in connection with the transactions contemplated hereby by any
other person or entity based upon the acts of any Seller Party or Buyer Party,
respectively, or any person or entity purporting to act on its behalf, with
respect to the transactions contemplated by this Agreement. Each party hereby
agrees to indemnify, defend and hold the other party harmless from any claim for
a commission or finder’s fee based upon such acts, and all costs, damages,
claims, liabilities or expenses (including reasonable attorneys’ fees and
disbursements) incurred in connection with such claim. In addition, Buyer hereby
agrees to indemnify and hold harmless each Seller Party from any and all Claims
resulting from any claim made by any Person for a brokerage commission, finder’s
fee or similar fee arising out of or relating to any action taken (or any
communication made) by a Buyer Party in connection with the proposed resale by
Buyer of all or any portion of the Interests or the Property or the marketing of
such Interests or the Property by Buyer or by any Person on behalf of Buyer. The
provisions of this Section 5.1 shall survive the Closing or, if the Closing does
not occur, any termination of this Agreement, and shall not be subject to the
limitations set forth in Section 4.2(a) above.
Section 5.2     Expenses. Except as provided in Section 7.4, each party hereto
shall pay its own expenses incurred in connection with this Agreement and the
transactions contemplated hereby.
ARTICLE VI    

COVENANTS OF SELLER
Section 6.1     Interim Operation of the Property. Between the Effective Date
and the Closing Date, each Seller and Subsidiary shall carry on the business and
operations of the Property in the Ordinary Course of Business. In accomplishing
the foregoing, Seller agrees by way of example, but not limitation, and subject
to the rights and responsibilities of Manager under the Management Agreement and
the terms and conditions of the Management Agreement, that (a) from and after
the Effective Date, such applicable Seller and each Subsidiary shall not (i)
sell, convey, transfer, assign or otherwise dispose of (and shall use
commercially reasonable efforts to prohibit Manager from selling, conveying,
transferring or otherwise disposing of) any portion of the Property

-39-
 

--------------------------------------------------------------------------------




other than goods for retail sale to the general public in the Ordinary Course of
Business, which goods shall be replaced, when required, in the Ordinary Course
of Business, (ii) enter into or authorize Manager to enter into any New Leases
or New Contracts or terminate, materially amend or modify, extend or renew (and
still use commercially reasonable efforts to prohibit Manager from doing any of
the foregoing with respect to) any Existing Leases, Existing Contracts or any
other material agreement affecting the Property unless Seller or Subsidiary, as
applicable, has obtained the prior written consent of Buyer (which consent shall
not be unreasonably withheld or delayed, provided Buyer’s consent will be deemed
granted in the event Buyer does not provide its approval or disapproval, as
applicable, within three (3) Business Days of Sellers’ written request
therefor), which request shall be accompanied by a copy of the existing and/or
proposed agreements), or (iii) incur any obligation or liability not
contemplated in the then applicable operating budget, or that is material to the
financial condition or results of operations of the Property, unless the Seller
or Subsidiary has obtained the prior written consent of Buyer (which consent
shall not be unreasonably withheld or delayed); (b) each applicable Seller and
Subsidiary shall keep Buyer (or its representative) reasonably informed as to
the operations of the Property during the period beginning on the Effective Date
and ending on the Closing Date; and (c) Seller shall cause the applicable
Subsidiary to (i) maintain inventories at levels consistent with the Ordinary
Course of Business; (ii) not perform, nor permit the performance of, any
substantial alterations, renovations, or improvements to the Real Property
outside the scope of Hotel’s existing replacement and maintenance program
without Buyer’s prior written consent, which shall not be unreasonably withheld,
delayed or conditioned; (iii) to honor and take all room reservations and
banquet facility reservations in the Ordinary Course of Business; and (iv) pay
prior to delinquency all Taxes due and payable with respect to the Property, and
the Interests.
Section 6.2     Risk of Loss and Insurance Proceeds.
(a)    Except as otherwise described hereunder, Buyer shall be bound to purchase
the Interests for the full Purchase Price as required by the terms hereof,
without regard to the occurrence or effect of any damage to the Property or
destruction of any improvements thereon or condemnation of any portion of the
Property. Sellers have provided Buyer with a certificate of insurance for the
applicable Subsidiaries’ casualty insurance policy (and has made or will make
available a full and complete copy of all relevant insurance policies) for
inspection by Buyer and/or its representatives so that Buyer can confirm its
satisfaction with such policy. Sellers agree that such policy will be maintained
in full force and effect until the Closing. The proceeds or awards shall be
retained in the applicable Subsidiary, except to the extent needed to reimburse
the applicable Seller or Subsidiary for sums they reasonably expended prior to
the Closing for the restoration or repair of any portion of the Property or in
collecting such insurance proceeds or condemnation awards. Notwithstanding the
foregoing, (i) Sellers shall not settle, compromise or otherwise stipulate any
award or recovery in connection with any damage, destruction or condemnation, in
each case if such damage, destruction or condemnation impairs the value of the
Property by at least Two Million Dollars ($2,000,000.00) and occurs after the
Effective Date, without the prior written approval of Buyer, which approval
shall not be unreasonably withheld, and (ii) Buyer shall have the right to
participate in any such settlement or other proceeding.

-40-
 

--------------------------------------------------------------------------------




(b)    Notwithstanding the foregoing, if any damage to the Property or
destruction of any Improvements thereon or condemnation impairs the value of the
Property prior to Closing by Two Million Dollars ($2,000,000.00), Buyer may
elect to terminate this Agreement by written notice to Seller to be given within
fifteen (15) days from the determination of the cost by Sellers of any such
damage or destruction. In such event, Escrow Holder shall immediately return the
Deposit (together with all interest thereon) to Buyer, and Buyer and Sellers
shall have no further rights or obligations under this Agreement, other than
those expressly stated to survive the termination of this Agreement.
Section 6.3     Notifications. Between the Effective Date and the Closing, each
Seller shall promptly notify Buyer of (a) any casualty, condemnation,
environmental, zoning or other land-use regulation proceedings relating to any
of the Property of which such Seller obtains Knowledge, (b) any notices of
violations of any legal requirements relating to any of the Property received by
such Seller or of which such Seller obtains Knowledge, (c) any litigation of
which such Seller obtains Knowledge that arises out of the ownership of any of
the Property and (d) any other matters that would affect any of Sellers’
representations and warranties hereunder and which would reasonably be expected
to have a Material Adverse Effect.
Section 6.4    Employees Within five (5) Business Days after the Effective Date,
Seller shall use commercially reasonable efforts to cause Manager to provide a
schedule (the "Preliminary Employee Closing Schedule") listing of all of the
Employees employed at the Property as of such date, which Preliminary Employee
Schedule shall set forth (i) the names, working position, date of hiring,
seniority, salary, and compensations for each such Employee, (ii) the terms of
any Employment Contract applicable to such Employee (if any), (iii) whether each
Employee is a member of a collective bargaining unit and, if so, the name of
such collective bargaining unit and (iv) a preliminary estimate of all accrued
but unpaid wages, vacation pay, sick leave, bonuses, pension benefits, profit
sharing and other benefits payable to each such Employee as of the Closing Date
(the "Accrued Employee Liabilities"). Seller shall use commercially reasonably
efforts to cause Manager to update the Preliminary Employee Schedule as of the
Closing Date (the "Final Employee Schedule") and deliver such Final Employee
Schedule to Buyer no less than one (1) Business Day prior to the Closing Date.
All Accrued Employee Liabilities with respect to the rehired Employees, as
reflected on the Final Employee Schedule delivered pursuant to the provision
above, shall be collectively referred to as the “Buyer Assumed Employee
Liabilities”. Buyer will receive a credit at Closing in an amount equal to the
Buyer Assumed Employee Liabilities, based on the Final Employee Schedule. Any
Employee Liability relating to Employees (but only to the extent that such
Employee Liability relates to the period prior to the Closing Date and expressly
excluding any Buyer Assumed Employee Liabilities) that is asserted against the
new employer, Buyer or any Buyer Indemnitee shall be covered by the Seller
indemnification provisions in Article 9. Any Employee Liability relating to
Buyer Assumed Employee Liabilities that is asserted against Seller or any Seller
Indemnitee shall be covered by the Buyer indemnification provisions in Article
9.

-41-
 

--------------------------------------------------------------------------------




Section 6.5    Taxes; Sale of Interests.
(a)    Each of the Parties to this Agreement shall be responsible for the
payment of any taxes and any other fees triggered as a result of such Party’s
execution, validity and compliance of this Agreement (including but not limited
to the income tax (Impuesto sobre la Renta) that shall be borne by the Sellers
for the sale of the Interests pursuant to this Agreement).
(b)    Each Seller agrees, acknowledges and accepts that Buyer is released from
the obligation to withhold the income tax attributable to Sellers, since Sellers
will take the option set forth in the sixth paragraph of Article 190 of the
Mexican Income Tax Law, and appoint the legal representative in México in terms
of Article 208 of the Mexican Income Tax Law.
(c)    Each Seller agrees, in accordance with the provisions of Articles 190 and
208 of the Mexican Income Tax Law, to provide to Buyer no later than (i) three
(3) days prior to the Closing Date, (A) a certified copy by a notary public of
the document evidencing the appointment of its legal representatives in México
before the Tax Administration Service, (B) a certified copy by a notary public
of the certificate of tax residence of each Seller issued by the applicable
governmental entity, and (C) a certified copy by a notary public of the notice
filed before the Tax Administration Service appointing a legal representative,
and (ii) no later than 45 Business Days following the Closing Date, a copy of
the Tax Return and tax report filed by the designated representative with the
Mexican tax authorities, pursuant to Article 190 of the Mexican Income Tax Law.
Section 6.6    Estoppel Certificates. Seller shall cooperate with Buyer and use
commercially reasonable efforts to obtain prior to Closing the Estoppel
Certificates in the form requested by Buyer.
ARTICLE VII    

CLOSING AND ESCROW
Section 7.1     Escrow Instructions. Upon execution of this Agreement, the
parties hereto shall deposit an executed counterpart of this Agreement with the
Escrow Agent, and this Agreement, along with Escrow Agent’s standard form escrow
agreement, which Sellers and Buyer agree to execute and deliver, shall serve as
the instructions to the Escrow Agent for consummation of the purchase and sale
contemplated hereby. The Escrow Agent is hereby instructed to deliver, pursuant
to the terms of this Agreement, the documents and funds to be deposited into
Escrow as herein provided.
Section 7.2     Closing. The Closing of the transactions described herein shall
occur ten (10) Business Days after (i) Buyer’s and/or Seller’s receipt of the
Competition Commission’s written approval of the transactions contemplated
herein, and (ii) completion of the Pre-Closing Merger in accordance with Section
4.7 as the same may be extended in accordance with Section 3.3, or such earlier
or later date and time as Buyer and Sellers may mutually agree upon in writing,

-42-
 

--------------------------------------------------------------------------------




in either case, with time being of the essence (the “Closing Date”); provided,
however, in no event will the Closing Date be extended beyond the outside date
of March 31, 2014. Except as otherwise permitted under this Agreement, such
Closing Date may not be extended without the prior written approval of Sellers
and Buyer. The Closing shall be effected through the escrow (“Escrow”)
established by Sellers with Escrow Agent in accordance with such reasonable
additional and supplementary escrow instructions as may be appropriate to enable
the Escrow Agent to comply with the terms of this Agreement; provided, however,
that in the event of any conflict between the provisions of this Agreement and
any supplementary escrow instructions, the terms of this Agreement shall
control.
Section 7.3     Deposit of Documents.
(a)    At or before the Closing, Sellers shall deposit into Escrow, or use
commercially reasonable efforts to cause the relevant parties to deposit in
Escrow, the following items (“Seller Deliverables”):
(i)    four (4) duly executed counterparts of the Employer Substitution
Agreement;
(ii)    Two (2) duly executed counterparts of the Seller’s Closing Certificate;
(iii)    evidence of Sellers’ authority and authorization to enter into this
Agreement and the transactions contemplated hereby; and
(iv)    A copy of the entry in the partners’ registry book of Punta Mita Resort
and Punta Mita TRS evidencing the completion of the Pre-Closing Merger and the
transfer of the Interests to Buyer;
(v)    A copy of the partners’ meeting minutes (or partners’ unanimous written
consent in lieu of a meeting) of the shareholders/partners of Punta Mita Resort
and Punta Mita TRS approving, at a minimum, (A) the transfer of Interests
pursuant to Section 2.1, (B) the resignation (and release against Punta Mita
Resort and Punta Mita TRS, as applicable) of all of its officers and directors
from their respective positions, (C) the revocation of all powers of attorney
granted to such persons or any third parties (other than the powers of attorney
granted to Manager or its employees), (D) the establishment of the legal reserve
fund (fondo de reserva legal) that each of Punta Mita Resorts and Punta Mita TRS
should have at Closing pursuant to the laws of Mexico and (E) the ratification
of all dividends distributed by each of Punta Mita Resorts and Punta Mita TRS
prior to Closing;
(vi)    The Release Documents;
(vii)    Any powers of attorney required to be given by any Seller or Trustee
under this Agreement;

-43-
 

--------------------------------------------------------------------------------




(viii)    A copy of the notices given to the persons or third parties which
powers of attorney are revoked pursuant to Section 7.3(a)(vi), informing them of
such revocation;
(ix)    A certificate of no liens Certificado de Libertad de Gravámenes issued
no more than five (5) days prior to Closing by the Public Registry of Property
of Bahia de Banderas, Nayarit, establishing that the Trustee has title to the
Real Property free from Encumbrances other than Permitted Exceptions and the
lien in favor of Deutsche Bank (which will be released as of the Closing);
(x)    Updates of each of the Schedules;
(xi)    A set of updated Financial Statements;
(xii)    Each of the documents required by Section 6.4(c); and
(xiii)    A termination of the Existing Employer Agreement.


(b)    At or before Closing, Buyer shall deposit into Escrow the following
items:
(i)    four (4) duly executed counterparts of the Employer Substitution
Agreement;
(ii)    two (2) duly executed counterparts of Buyer’s Closing Certificate;
(iii)    four (4) duly executed counterparts of such disclosures and reports as
are required by applicable Mexican law in connection with the conveyance of the
Interests, if any; and
(iv)    evidence of Buyer’s authority and authorization to enter into this
Agreement and the transactions contemplated hereby.
Section 7.4    Closing Statement
(a)    No more than three (3) days and no less than one (1) day prior to
Closing, the Parties shall jointly prepare or cause to be prepared a draft
settlement statement (the “Preliminary Closing Statement”) that shall detail (i)
the Purchase Price, (ii) the Estimated Working Capital (which shall reflect the
prorations and adjustments calculated based on the most recent financial
information available to the parties, but in no event on financial information
earlier than as of the end of the month which expires two months prior to
Closing (e.g. if Closing occurs on December 6, 2013, then through October 31,
2013)), (iii) the Closing Costs allocable to each of the parties pursuant to
Section 7.4, (iv) all fees, costs and expenses payable to any third party and
(v) the wiring instructions as set forth on Schedule 2.2(b). The Parties shall
use commercially reasonable efforts to resolve any disagreements with respect to
the determination of any such amounts in order to

-44-
 

--------------------------------------------------------------------------------




agree on a Preliminary Closing Statement as of the Closing Date and shall each
provide such back up and support as may be reasonably necessary for the
calculations set forth on the Preliminary Closing Statement. As soon as Seller
and Buyer have agreed upon the Preliminary Closing Statement, they shall jointly
deliver a mutually signed copy thereof to Escrow Agent. On the Closing Date,
Buyer shall effect a wire transfer of federal funds to the Escrow Agent’s escrow
account in accordance with the amount set forth in the Preliminary Closing
Statement and Sellers and Buyer shall deposit with the Escrow Agent the
documents required by this Agreement and such other instruments as are
reasonably required by the Escrow Agent or otherwise required to close the
Escrow and consummate the purchase and sale of the Interests in accordance with
the terms hereof. To the extent Sellers and Buyer are unable to agree by Closing
on any item on the Preliminary Closing Statement (“Disputed Prorations”) the
parties hereby agree that any such Disputed Prorations shall be retained by the
Escrow Agent and disbursed subject to the joint written instructions of Sellers
and Buyer or binding order issued in accordance with this Agreement. Upon
receipt of the documents and funds in accordance with the terms of this
Agreement and the Preliminary Closing Statement, the Escrow Agent shall, on the
Closing Date: (i) disburse funds to any persons or entities entitled thereto, as
expressly stated in the Closing Statement; (ii) deliver: (A) to Sellers, two
originals of all documents deposited with the Escrow Agent; and (B) to Buyer,
two originals of all documents deposited with the Escrow Agent.
(b)    Sellers shall request that Manager deliver to Buyer promptly after the
Closing originals of the Contracts and Leases (or, if originals are not
available, copies certified by the applicable Seller to be true, correct and
complete to such Sellers’ Knowledge), keys and security codes to all buildings
on the Property and Hotel and guest rooms, keys and combinations to all safes
and safety deposit boxes located on the Property and originals (or copies, if
originals are not available) of any other items in Sellers’ possession or
control relating to the use, ownership, operation, maintenance, leasing, repair,
alteration, management or development of the Property. Following the Closing,
Buyer shall make all Leases, Contracts, other documents, books, records and any
other materials in its possession, to the extent the same relate to the period
of Sellers’ ownership of the Property, available to Sellers or their
representatives for inspection and/or copying at reasonable times and upon
reasonable notice.
(c)    No later than ninety (90) days after the Closing, Buyer shall prepare and
deliver to Seller a final closing statement (the “Final Closing Statement”),
which shall set forth the Final Working Capital, including detailed supporting
schedules for each of the line items appearing in such computation (including
the components thereof).
(d)    Any net amounts due to Buyer or Sellers pursuant to the Final Closing
Statement shall be paid promptly (and in any event within twenty (20) Business
Days after delivery of the Final Closing Statement unless a disagreement
relating thereto is being resolved as described below).
(e)    If the Final Working Capital is less than the Estimated Working Capital,
Sellers shall promptly (and in any event within twenty (20) Business Days after
receipt of the computation of the Final Working Capital unless a disagreement
relating thereto is being resolved as described below) deliver to Buyer an
amount equal to such difference.

-45-
 

--------------------------------------------------------------------------------




(f)    If Sellers disagree with any items on the Final Closing Statement,
Sellers shall notify Buyer in writing of such disagreement within twenty (20)
Business Days after the receipt thereof, and such notice shall set forth the
basis for such disagreement in reasonable detail. For the twenty (20) Business
Day period following receipt of the notice set forth above, Buyer and Sellers
shall negotiate in good faith to resolve any such disagreements; provided that
Buyer shall promptly pay to Sellers, or Sellers shall promptly pay to Buyer, as
the case may be, the amount, if any, determined pursuant to Section 7.4(c) above
that is not subject to dispute.
(g)    If the Closing shall occur before the Real Estate Taxes are finally
fixed, then the apportionments thereof made at the Closing shall be based upon
the Real Estate Taxes as currently fixed. After the Closing, Buyer and Sellers
shall make a recalculation of the apportionment of the same within a reasonable
period of time of such amounts being finally determined, and Buyer and Sellers
shall promptly make an appropriate settlement with the other parties based upon
such recalculation. Each of the parties shall hold such amounts as agent and in
trust for the other and remit same to the rightful party promptly after such
recalculation.
(h)    The costs for any recording fees, transfer Taxes (including, but not
limited to, sales, use, value-added and similar Taxes), title policy premiums
(if any), costs to update any existing survey and other Closing costs will be
paid by Buyer. Each party shall pay its own costs for legal counsel and other
advisors.
(i)    All revenues of the Property for the night preceding the Closing Date
(including concession income and charges for guest rooms) shall be credited to
the Sellers, as and when collected, net of all applicable collection charges.
(j)    Notwithstanding anything to the contrary herein, Sellers reserve the
right to protest any Taxes relating to the period prior to the Closing Date so
long as such protest is “tax neutral” to Buyer, and to receive and retain any
refunds on account of any Taxes relating to the period prior to the Closing
Date.
(k)    The obligations of Sellers and Buyer under this Section 7.4 shall survive
the Closing until the Release Date, except for any obligations of Sellers and
Buyer relating to any Taxes, which shall survive the Closing until the Tax
Release Date.
Section 7.5    Transfer of Employees. The Sellers will cause Servicios
Administrativos to transfer the Employees over to Buyer or to any other Person
appointed by the Buyer (“New Employer”). The New Employer will receive the
Employees through an employer substitution procedure (sustitución patronal);
provided, however, that, Sellers will assume and retain and be solely
responsible for (i) all employment and benefits related liabilities that are
incurred or arise as a result of events that occurred prior to the Closing Date
in respect of the Employees, and (ii) nothing herein will be construed as a
representation or guarantee by the Buyer that some or all of the Employees will
continue in employment with the New Employer for any period of time after the
Closing.

-46-
 

--------------------------------------------------------------------------------




Section 7.6    2013 Tax Returns. Seller shall prepare, and Buyer shall cooperate
and assist Seller in Seller’s preparation of, all tax returns for the
Subsidiaries relating to fiscal year 2013. Without limiting the generality of
the foregoing, Buyer shall grant Seller access to all relevant books and records
of the Subsidiaries that Seller and/or its auditors and advisors may reasonably
require in order for Seller to prepare and conclude its financial audit and
statutory tax report for fiscal year 2013. Seller will not make, cause or
knowingly approve in writing any tax election, any change in any prior tax
election nor any change in the method of accounting that applies for tax
purposes that would require any of the Subsidiaries and the Merged Entities to
include any additional item of income, or exclude any item of deduction, or lose
any credit, in each cases for any relevant tax purposes for any period during
2013 ending after the Closing Date.
ARTICLE VIII    
DEFAULTS
IF THE SALE OF THE INTERESTS IS NOT CONSUMMATED IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT DUE TO THE FAILURE OF ANY CONDITION TO BUYER’S OBLIGATION TO
COMPLETE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR SELLERS’ INABILITY
TO PERFORM HEREUNDER, (BUT ONLY TO THE EXTENT SUCH INABILITY TO PERFORM DOES NOT
CONSTITUTE A DEFAULT BY SELLER UNDER THIS AGREEMENT), THEN THE DEPOSIT SHALL
IMMEDIATELY BE RETURNED TO BUYER, AND BUYER’S SOLE REMEDY, AT LAW OR IN EQUITY,
SHALL BE THE RETURN OF THE DEPOSIT. IF THE SALE OF THE INTERESTS IS NOT
CONSUMMATED SOLELY BECAUSE OF SELLERS’ DEFAULT (BEYOND ALL APPLICABLE NOTICE AND
CURE PERIODS DESCRIBED HEREUNDER) UNDER THIS AGREEMENT, BUYER MAY EITHER (A)
TERMINATE THIS AGREEMENT BY WRITTEN NOTICE OF TERMINATION TO SELLERS, WHEREUPON
THE DEPOSIT SHALL BE IMMEDIATELY RETURNED TO BUYER AND SELLERS SHALL PAY TO
BUYER BUYER’S ACTUAL, OUT-OF-POCKET COSTS INCURRED IN CONNECTION WITH THE
NEGOTIATION OF THIS AGREEMENT AND BUYER’S CONTEMPLATED PURCHASE OF THE INTERESTS
HEREUNDER, WHICH AMOUNT SHALL NOT EXCEED FIVE HUNDRED THOUSAND DOLLARS
($500,000), OR (B) FILE AN ACTION AGAINST SELLERS FOR SPECIFIC PERFORMANCE OF
THIS AGREEMENT, IN WHICH EVENT BUYER, AS A CONDITION TO SUCH ACTION, SHALL NOT
ACCEPT RETURN OF THE DEPOSIT AND THE REIMBURSEMENT AMOUNT SET FORTH HEREIN AND
SHALL FILE SUCH AN ACTION FOR SPECIFIC PERFORMANCE, IF AT ALL, NO LATER THAN THE
DATE THAT IS SIXTY (60) DAYS FOLLOWING SUCH SELLER’S DEFAULT. A FAILURE OF BUYER
TO TAKE SUCH ACTION FOR SPECIFIC PERFORMANCE WITHIN SUCH SIXTY (60) DAY PERIOD
SHALL CONSTITUTE BUYER’S WAIVER OF ANY RIGHTS TO FILE AN ACTION FOR SPECIFIC
PERFORMANCE OF THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING, IF (1) BUYER
PREVAILS IN AN ACTION FOR SPECIFIC PERFORMANCE FILED BY BUYER IN ACCORDANCE WITH
THIS ARTICLE VIII, AND (2) SELLERS TAKE AFFIRMATIVE ACTION TO PREVENT BUYER’S
ENFORCEMENT OF ANY SUCH ORDER FOR SPECIFIC PERFORMANCE IN ACCORDANCE WITH THIS
ARTICLE VIII, OR

-47-
 

--------------------------------------------------------------------------------




SELLERS OTHERWISE FAIL TO CONVEY THE INTERESTS TO BUYER WITHIN A REASONABLE TIME
AFTER THE CONCLUSION OF PROCEEDINGS RELATING THERETO (PROVIDED THAT SELLERS ARE
NOT PROHIBITED FROM CONSUMMATING SUCH CONVEYANCE BY APPLICABLE LAW, REGULATION,
COURT ORDER OR OTHER APPLICABLE LEGAL REQUIREMENT), BUT IN NO EVENT LATER THAN
FIFTEEN (15) DAYS THEREAFTER (THE EARLIER OF THE DATE ON WHICH SELLERS FIRST
TAKE SUCH AFFIRMATIVE ACTION AND THE EXPIRATION OF SUCH FIFTEEN-DAY PERIOD BEING
REFERRED TO HEREIN AS THE “DEADLINE”), THEN COMMENCING ON THE DEADLINE AND
CONTINUING UNTIL SUCH TIME AS SELLER HAS FULLY COMPLIED WITH SUCH ORDER FOR
SPECIFIC PERFORMANCE, SHALL PAY TO BUYER AS LIQUIDATED DAMAGES AN AMOUNT EQUAL
TO ONE MILLION DOLLARS ($1,000,000.00) FOR EACH THIRTY (30) DAY PERIOD (AS
PRORATED FOR ANY PARTIAL PERIOD) THAT HAS ELAPSED DURING SUCH PERIOD; UP TO A
MAXIMUM OF TWELVE MILLION DOLLARS ($12,000,000.00) IN THE AGGREGATE.
IF THE SALE OF THE INTERESTS IS NOT CONSUMMATED DUE TO BUYER’S DEFAULT
HEREUNDER, THEN, AS ITS SOLE AND EXCLUSIVE REMEDY, SELLERS SHALL RETAIN THE
DEPOSIT AS LIQUIDATED DAMAGES. THE PARTIES HAVE AGREED THAT SELLERS’ ACTUAL
DAMAGES, IN THE EVENT OF A FAILURE TO CONSUMMATE THIS SALE DUE TO BUYER’S
DEFAULT, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE. AFTER
NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES
EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A
REASONABLE ESTIMATE OF THE DAMAGES THAT SELLERS WOULD INCUR IN SUCH EVENT.
SELLERS’ RETAINMENT OF THE DEPOSIT AS LIQUIDATED DAMAGES IS NOT INTENDED TO BE A
FORFEITURE OR PENALTY BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLERS. EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE
ABOVE AND THE FACT THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT
THE TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES
PROVISION. THE FOREGOING IS NOT INTENDED TO LIMIT SELLERS’ RIGHTS OR BUYER’S
INDEMNITY OBLIGATIONS UNDER SECTION 9.2.


_______________        _______________
Buyer’s Initials        Seller’s Initials



-48-
 

--------------------------------------------------------------------------------




ARTICLE IX    
INDEMNIFICATION
Section 9.1    Indemnification by Seller.
(a)    From and after the Closing Date, subject to the limitations set forth in
this Section 9.1, Seller shall retain, and shall indemnify, defend and hold
harmless each Buyer, the Subsidiaries, and their Affiliates, and each of
respective partners, officers, directors, employees, members, advisors,
attorneys and other agents (each a “Buyer Indemnitee” and collectively, the
“Buyer Indemnitees”) from and against all Losses whether direct or indirect,
known or unknown, foreseen or unforeseen (provided that, for the avoidance of
doubt, in no event shall “Losses” include any consequential or punitive
damages), that may exist or hereafter arise on account of or in any way be
connected with the following (collectively, the “Pre-Closing Seller Retained
Liabilities”):
(i)    the payment of any amounts due and payable or accrued but not yet due or
payable prior to the Closing under the Contracts (but expressly excluding the
Management Agreement), the Leases and the Permits, except to the extent Buyer
has received a credit for such liabilities;
(ii)    the payment of all Taxes due and payable or accrued but not yet due or
payable prior to the Closing Date, except to the extent Purchaser has received a
credit for such Taxes;
(iii)    third party claims (including, without limitation, claims by any
Employees or any Governmental Authority with respect to the Employees) to the
extent related to facts or matters first arising or accruing prior to the
Closing Date, including the payment of any compensation due to such Employees
and including but not limited to any liabilities to any Employees under any of
Seller’s employee plans, if any, except to the extent Buyer has received a
credit for such liabilities on the Preliminary Closing Statement; provided,
however, that for the avoidance of doubt, the indemnification obligation
described in this Section 9.1(a)(iii) shall not include liability (A) for any
severance or separation compensation payable to any Employee whose employment is
terminated by Buyer on or after the Closing Date, regardless of whether such
Employee was employed at the Property prior to the Closing Date or (B) arising
from any failure to fund any applicable pension plans; provided, however, that
remedies under or pursuant to the Employer Substitution Agreement shall not be
duplicative of any remedy provided herein, and Buyer’s recovery of any remedy
pursuant to this Agreement is exclusive of, and may not be again recovered
under, the Employer Substitution Agreement;
(iv)    payment or resolution of mechanics’ or materialmens’ liens filed against
the Property relating to periods prior to the Closing (except to the extent such
liens are required to be cured or discharged by the Tenant under any Lease),
including, without limitation, liens in connection with the Line of Credit;

-49-
 

--------------------------------------------------------------------------------




(v)    any Claim arising from events at the Property during the period of
Sellers’ ownership of the Interests relating to personal injury, wrongful death
or property damage;
(vi)    any Claim relating to the ownership or operation of the Four Seasons
Mexico City Hotel;
(vii)    any Claim by Deutsche Bank and related to the Line of Credit and LOC
Pledge; and
(viii)    any Claim for reimbursement by Manager against Punta Mita Resort or
Punta Mita TRS arising from or relating to any indemnity claim brought against
Manager by Servicios Administrativos pursuant to the Existing Employer
Agreement, to the extent such Claim arises during the period, or relates to an
event occurring prior to the Closing Date.
(b)    Seller retains the right to sue and otherwise pursue remedies,
reimbursement and subrogation against Manager.
(c)    Seller shall have no obligation to retain, or indemnify Buyer against,
liabilities arising out of any Claims related to Pre-Closing Seller Retained
Liabilities to the extent such Claims are covered by insurance maintained by
Buyer or Seller (and Seller hereby agrees that any statute of limitations with
respect to such Claims shall be tolled while Buyer pursues payment under such
insurance). In connection with the foregoing, Buyer shall maintain, and/or
continuously pay for and cause Manager to maintain, insurance with such
coverages and in such amounts as maintained by Manager as of the Effective Date,
and Buyer’s obligation to maintain such insurance shall survive the Closing for
a period of twenty-four (24) months from the Closing Date. All such policies of
insurance maintained by Buyer pursuant to this Section 9.1(c) shall contain
standard waivers of subrogation. Failure of Buyer to maintain or cause Manager
to maintain continuously for the duration of such twenty-four (24) month period
the insurance shall invalidate any Claim made by a Buyer Indemnitee pursuant to
this Article IX to the extent such Claim would have been covered by such
insurance. For the avoidance of doubt, no recovery by Buyer under any such
insurance policies shall be credited towards, or operate to reduce or limit
Seller’s Indemnity Cap.
Section 9.2    Indemnification by Buyer. From and after the Closing Date, Buyer
agrees to indemnify, defend and hold harmless each Seller and their respective
partners, officers, directors, employees, members, managers, advisors, attorneys
and other agents (each a “Seller Indemnitee” and collectively, the “Seller
Indemnitees”) from and against any and all Losses actually incurred by such
Seller Indemnitee resulting from any Claim arising from an act or occurrence at
the Property first arising on or after the Closing Date.
Section 9.3    Limitation on Claims; Survival of Indemnity Obligations.
(a)    Notwithstanding any provision to the contrary herein (other than the
provisions of Section 9.3(c), which shall govern over the provisions of this
Section 9.3(a)) or in any Closing Document, no Seller or Subsidiary shall have
(and each Seller and Subsidiary is exculpated and

-50-
 

--------------------------------------------------------------------------------




released from) liability for any Losses or Claims under, and Buyer shall be
forever barred from making or bringing any Claims with respect to, (i) any
breach of Seller’s representations and warranties set forth in Section 4.1 and
(ii) any of the indemnification obligations of Seller contained in this
Agreement or in any Closing Document (including, without limitation, Section 9.1
above), except to the extent (and only to the extent) that the aggregate amount
of all Losses for which Seller has indemnified Buyer Indemnitees hereunder
exceeds Fifty Thousand Dollars ($50,000), in which event Buyer shall be entitled
to recover from the “first dollar” of Losses; provided, however, notwithstanding
any provision to the contrary herein or in any Closing Document, the total
liability of Sellers for any or all Claims and/or Losses with respect to the
Interests and the Property (for any reason other than fraud and Tax Claims (as
described hereinabove)) including, without limitation, for all Claims and/or
Losses related directly or indirectly to (i) and (ii) hereinabove, shall not
exceed the maximum aggregate amount of Five Million Dollars ($5,000,000). Buyer
shall not make any Claim under this Article IX unless Buyer in good faith
believes the Claims would exceed the minimum thresholds to recovery provided in
this Section 9.3(a).
(b)    Except as provided in Section 9.3(c), the obligations of Seller to
indemnify any Buyer Indemnitee under Article IX of this Agreement shall survive
only until the date which is twenty-four (24) months from the Closing Date (the
“Indemnity Release Date”). Notwithstanding the Indemnity Release Date, the right
of Buyer to make a Claim related to a breach of Seller’s representations and
warranties set forth in Section 4.1 shall expire on the Release Date. Any Claim
for indemnity that Buyer may have at any time against a Seller, with respect to
which a written notice of such Claim has not been delivered to Sellers on or
prior to the Indemnity Release Date (or the Release Date, in the case of a Claim
relating to breach of Seller’s representations and warranties set forth in
Section 4.1) shall not be valid or effective, and the party against whom such
Claim is asserted shall have no liability with respect thereto. Any Claim that
Buyer may have at any time against a Seller for indemnification, with respect to
which a written notice of such Claim has been delivered to Sellers on or prior
to the Indemnification Release Date may be the subject of subsequent litigation
brought by Buyer against such Seller, provided that such litigation is commenced
against such Seller on or prior to the date which is three (3) months after the
Indemnification Release Date. For the avoidance of doubt, on the Indemnification
Release Date, each Seller and Subsidiary shall be fully discharged and released
(without the need for separate releases or other documentation) from any
liability or obligation to Buyer and/or its successors and assigns with respect
to any Claims for indemnification of any Buyer Indemnitee, whether under this
Article IX or otherwise, except solely for those Claims that are the subject of
a written notice of such Claim delivered by Buyer to Sellers that is still
pending on the Indemnification Release Date, and on the date which is three (3)
months after the Indemnification Release Date, each Seller and Subsidiary shall
be fully discharged and released (without the need for separate releases or
other documentation) from any liability or obligation to Buyer and/or its
successors and assigns with respect to any Claim for which a written notice has
been delivered prior to the Indemnification Release Date pursuant to this
Section 9.3(b) except solely for those matters that are the subject of pending
litigation by Buyer against any Seller or Subsidiary commenced prior to the date
which is three (3) months after the Indemnification Release Date.

-51-
 

--------------------------------------------------------------------------------




(c)    The provisions of Section 9.3(a) and Section 9.3(b) and the limitations
set forth therein shall not apply to those indemnities of Seller set forth in
Section 9.1(a)(vi).


ARTICLE X    
MISCELLANEOUS
Section 10.1     Notices. All notices that are required or permitted hereunder
shall be in writing and shall be sufficient if personally delivered or sent by
registered or certified mail, or Federal Express or other nationally recognized
overnight delivery service. Any notice shall be deemed given upon the earlier of
the date when received at, or the third day after the date when sent by
registered or certified mail or the day after the date when sent by Federal
Express to the address set forth below, unless such address is changed by
written notice to the other parties in accordance with this Agreement:
To Buyer:    Mt. Joya Holdings, LLC
Mt. Joya Operations, LLC
2365 Carillon Point
Kirkland, WA 98033
Attention: General Counsel
Email: legal@bgi-group.com
with copies to:    Milbank, Tweed, Hadley & McCloy LLP
601 S. Figueroa Street, 30th Floor
Los Angeles, California 90017
Attention: P. Peter Benudiz
Facsimile No.: (213) 892-4714
To Sellers:    Strategic Hotels & Resorts
200 West Madison Street
Suite 1700
Chicago, IL 60601
Attention: Paula C. Maggio
Telephone: (312) 658-5020
with copies to:    Paul Hastings LLP
555 South Flower Street, Twenty-Fifth Floor
Los Angeles, California 90071
Attention: Rick S. Kirkbride, Esq.
Telephone: (213) 683-6261
and a copy to:    López Rangel y Gutiérrez Mendoza, S.C.
Bosque de Duraznos No. 65-707A
Bosques de las Lomas

-52-
 

--------------------------------------------------------------------------------




México, D.F. 11700
Attention: Fabricio López Rangel
Telephone: (52)5552451797


Section 10.2    Entire Agreement. This Agreement, together with the Exhibits and
Schedules hereto, contains all representations, warranties and covenants made by
Buyer and Sellers and constitutes the entire understanding between the parties
hereto with respect to the subject matter hereof. Any correspondence, memoranda
or agreements between the parties, excluding the Confidentiality Agreement, or
any oral or written statements made by a Seller, its Affiliates, employees or
agents, are not binding on or enforceable against any party, and are superseded
and replaced in total by this Agreement together with the Exhibits and Schedules
hereto.
Section 10.3     Time. Time is of the essence in the performance of each of the
parties’ respective obligations contained herein.
Section 10.4     Attorneys’ Fees. If either party hereto fails to perform any of
its obligations under this Agreement or any Closing Documents or if any dispute
arises between the parties hereto concerning the meaning or interpretation of
any provision of this Agreement or any Closing Documents, then the defaulting
party or the party not prevailing in such dispute, as the case may be, shall pay
any and all costs and expenses incurred by the other party on account of such
default and/or in enforcing or establishing its rights hereunder, including
court costs (including costs of any trial or appeal therefrom) and reasonable
attorneys’ fees and disbursements. This Section 10.4 shall survive the Closing,
or if this Agreement is terminated, the termination of this Agreement.
Section 10.5     No Merger. The obligations contained herein, the performance of
which is contemplated after the Closing, shall not merge with the transfer of
the Interest but shall remain in effect until fulfilled.
Section 10.6     Assignment. Buyer may not assign its rights or obligations
under this Agreement or any direct or indirect ownership or other interest in
Buyer to any Person without the prior written consent of Seller, and any such
assignment made without Sellers’ consent shall be void ab initio.
Section 10.7     Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. A party may deliver
executed signature pages to this Agreement by electronic mail transmission to
any other party, which electronic mail copy shall be deemed to be an original
executed signature page.

-53-
 

--------------------------------------------------------------------------------




Section 10.8     Governing Law; Jurisdiction and Venue.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES RECOGNIZE THAT, WITH RESPECT TO SOME
PORTION OF THE PROPERTY, IT MAY BE NECESSARY FOR THE PARTIES TO COMPLY WITH
CERTAIN ASPECTS OF THE LAWS OF OTHER JURISDICTIONS IN ORDER TO CONSUMMATE THE
PURCHASE AND SALE OF THE INTERESTS AND THE PROPERTY PURSUANT HERETO. THE PARTIES
AGREE TO COMPLY WITH SUCH OTHER LAWS TO THE EXTENT NECESSARY TO CONSUMMATE THE
PURCHASE AND SALE OF THE INTERESTS AND THE PROPERTY. IT IS THE PARTIES’ INTENT
THAT THE PROVISIONS OF THIS AGREEMENT BE APPLIED TO THE INTERESTS AND THE
PROPERTY IN A MANNER THAT RESULTS IN THE GREATEST CONSISTENCY POSSIBLE.
(b)    For the purposes of any suit, action or proceeding involving this
Agreement, Buyer and Sellers hereby expressly submit to the jurisdiction of all
federal and state courts sitting in the State of New York and consent that any
order, process, notice of motion or other application to or by any such court or
a judge thereof may be served within or without such court’s jurisdiction by
registered mail or by personal service; provided that a reasonable time for
appearance is allowed, and Buyer and Sellers agree that such courts shall have
the exclusive jurisdiction over any such suit, action or proceeding commenced by
any party. In furtherance of such agreement, Buyer and Sellers agree upon the
request of any party to discontinue (or agree to the discontinuance of) any such
suit, action or proceeding pending in any other jurisdiction.
(c)    Buyer and Sellers hereby irrevocably waive any objection that Buyer or
any Seller may now or hereafter have to the laying of venue of any suit, action
or proceeding arising out of or relating to this Agreement brought in any
federal or state court sitting in the State of New York and hereby further
irrevocably waive any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.
Section 10.9     Waiver of Trial by Jury. Each party hereby waives, irrevocably
and unconditionally, trial by jury in any action brought on, under or by virtue
of or relating in any way to this agreement or any of the documents executed in
connection herewith, the interests, or any claims, defenses, rights of set-off
or other actions pertaining hereto or to any of the foregoing.
Section 10.10     Confidentiality and Return of Documents.
(a)    As a condition to Sellers’ agreement to furnish and/or disclose
Confidential Information (as defined below) to Buyer and its representatives for
review and inspection, Buyer (and its representatives) hereby agrees to be bound
by the terms set forth in that certain Confidentiality Agreement dated August
12, 2013 and executed by Buyer and this Section 10.10(a). Buyer agrees that it
will use Confidential Information exclusively for the purpose of evaluating the
potential transaction with Sellers involving the Property. “Confidential
Information” shall include all information, whether in writing, computer
diskette, other medium or oral communication,

-54-
 

--------------------------------------------------------------------------------




furnished to Buyer by or on behalf of Sellers or their Affiliates relating to
the Property, or Sellers or any of their assets, as well as written memoranda,
notes, analyses, reports, compilations, or studies prepared by Buyer which
contain, or are derived from, such information furnished by Sellers.
Notwithstanding the foregoing, information provided by Sellers shall not
constitute Confidential Information if such information (i) is or becomes
generally available to the public other than as a result of a disclosure by or
through Buyer or its directors, officers, employees or Affiliates in
contravention of this agreement, (ii) was already available to, or in the
possession of, Buyer prior to its disclosure by, or at the direction of, Sellers
in connection with Buyer’s evaluation of a possible transaction involving the
Property, (iii) is or becomes available to Buyer from a source (other than the
Broker or Sellers) not bound, to the Knowledge of Buyer, by any legal,
contractual or fiduciary obligation prohibiting the disclosure of Confidential
Information by such source to Buyer, or (iv) is required to be disclosed in
connection with a Required Consent or pursuant to any applicable laws or
regulations promulgated by any Governmental Authority having jurisdiction over
the party making the applicable disclosure. This Section 10.10(a) shall survive,
if the Closing does not occur, any termination of this Agreement, but shall
terminate upon the Closing.
(b)    Prior to the Closing, each party hereby covenants that it shall not, at
any time, issue any press release or public statement (a “Press Release”) with
respect to the transactions contemplated by this Agreement without the prior
consent of the other party, except to the extent required by law or the
regulations of the SEC. After the Closing, either party may issue a Press
Release. If either party is required by law to issue a Press Release, such party
shall, at least two (2) Business Days prior to the issuance of the same, deliver
a copy of the proposed Press Release to the other parties for their review and
approval. The obligations set forth in this Section 10.10(b) shall survive the
Closing, or the expiration or earlier termination of this Agreement, as
applicable.
Section 10.11     Interpretation of Agreement. The article, section and other
headings of this Agreement are for convenience of reference only and shall not
be construed to affect the meaning of any provision contained herein. Where the
context so requires, the use of the singular shall include the plural and vice
versa and the use of the masculine shall include the feminine and the neuter.
Section 10.12     Amendments. This Agreement may be amended or modified only by
a written instrument signed by each of Buyer and Sellers.
Section 10.13     No Recording. Neither this Agreement nor any memorandum or
short form thereof may be recorded by Buyer.
Section 10.14     No Third Party Beneficiary; Sellers’ Obligations Several;
Sellers’ Consents.
(a)    The provisions of this Agreement are not intended to benefit any third
parties.
(b)    The obligations of each Seller under this Agreement are several and no
Seller shall have any liability for the obligations of any other Seller
hereunder.

-55-
 

--------------------------------------------------------------------------------




(c)    With respect to any consent, approval or waiver of the Sellers to be
granted hereunder, such consent, approval or waiver shall be deemed granted with
respect to that portion of the Interests or the Property if granted by the
Seller or Subsidiary that owns such Interest or portion of the Property, and if
such consent, approval or waiver is applicable generally such consent, approval
or waiver shall be deemed granted if granted by fifty percent (50%) or more of
the Sellers.
Section 10.15     Severability. If any provision of this Agreement, or the
application thereof to any person, place or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this Agreement and such provisions as applied to other persons,
places and circumstances shall remain in full force and effect.
Section 10.16     Drafts not an Offer to Enter into a Legally Binding Contract.
The parties hereto agree that the submission of a draft of this Agreement by one
party to another is not intended by either party to be an offer to enter into a
legally binding contract with respect to the purchase and sale of the Interests.
The parties shall be legally bound with respect to the purchase and sale of the
Interests pursuant to the terms of this Agreement only if and when the parties
have been able to negotiate all of the terms and provisions of this Agreement in
a manner acceptable to each of the parties in their respective sole discretion,
including all of the Exhibits and Schedules hereto, and each of Seller and Buyer
have fully executed and delivered to each other a counterpart of this Agreement,
including all Exhibits and Schedules hereto.
Section 10.17     Further Assurances. Each party shall, whenever and as often as
it shall be requested to do so by the other party, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, any and all such
other documents and do any and all other acts as may be necessary to carry out
the intent and purpose of this Agreement.


[Signature page to follow]

-56-
 

--------------------------------------------------------------------------------




The parties hereto have executed this Agreement as of the date first written
above.

-57-



--------------------------------------------------------------------------------




SELLERS:
 
 
SHC MEXICO HOLDINGS, LLC
 
By:   /s/ Diane M. Morefield
   Name: Diane M. Morefield
Title: EVP & CFO
 
SHC HOLDINGS, LLC
 
By:   /s/ Diane M. Morefield
   Name: Diane M. Morefield
Title: EVP & CFO
 
SBA VILLAS, LLC
 
By:   /s/ Diane M. Morefield
   Name: Diane M. Morefield
Title: EVP & CFO
 
SANTA BARBARA US, L.P.
By: SHC Mexico Holdings, LLC,  
   its General Partner
 
By:   /s/ Diane M. Morefield
   Name: Diane M. Morefield
Title: EVP & CFO
The undersigned acknowledges and agrees that it is jointly and severally liable
with Seller with respect to Seller’s indemnification obligation set forth and
described in Article IX of this Agreement.
STRATEGIC HOTEL FUNDING, L.L.C.,
a Delaware limited liability company
By:   /s/ Diane M. Morefield
   Name: Diane M. Morefield
Title: EVP & CFO


 
BUYER:
MT. JOYA HOLDINGS, LLC
 
By:   /s/ Robbie Fritz     
   Name: Robbie Fritz 
   Title: Authorized Signatory
 
MT. JOYA OPERATIONS, LLC
By:    /s/ Robbie Fritz        
   Name: Robbie Fritz 
   Title: Authorized Signatory


-58-
 

--------------------------------------------------------------------------------




ESCROW AGENT:
The undersigned Escrow Agent hereby accepts the foregoing Purchase and Sale
Agreement and agrees to act as Escrow Agent under this Agreement in strict
accordance with its terms.
FIRST AMERICAN TITLE INSURANCE COMPANY
By:     /s/ James McIntosh     
    Name: James McIntosh    
Title: VP & Sales Manager

-59-
 

--------------------------------------------------------------------------------






EXHIBIT A-1
DESCRIPTION OF LAND WITH RESPECT TO PUNTA MITA RESORT





-60-
 

--------------------------------------------------------------------------------




EXHIBIT A-2
DESCRIPTION OF LAND WITH RESPECT TO DEVELOPMENT PARCEL



-61-
 

--------------------------------------------------------------------------------






EXHIBIT B


INTENTIONALLY OMITTED



-62-
 

--------------------------------------------------------------------------------






EXHIBIT C-1


OWNERSHIP OF INTERESTS BEFORE PRE-CLOSING MERGER


Entity
Members
Percentage Interests
Punta Mita Resort
Mexico Holdings
99.99%
 
SHC Holdings
0.01%
 
Total
100.00%
 
 
 
Punta Mita TRS
Punta Mita Resort
99.99%
 
SHC Holdings
0.01%
 
Total
100.00%
 
 
 




-63-
 

--------------------------------------------------------------------------------




EXHIBIT C-2


OWNERSHIP OF INTERESTS AFTER PRE-CLOSING MERGER


Entity
Members
Percentage Interests
Punta Mita Resort
Mexico Holdings
75.601162%
 
SHC Holdings
0.0007151%
 
SBA Villas
0.0000001%
 
Santa Barbara US
24.3981228%
 
Total
100.00%
 
 
 
Punta Mita TRS
Punta Mita Resort
99.99%
 
SHC Holdings
0.01%
 
Total
100.00%
 
 
 








-64-
 

--------------------------------------------------------------------------------




EXHIBIT E-1


FORM OF BUYER’S CLOSING CERTIFICATE


___________, 2013
Reference is made to that certain Purchase and Sale Agreement (the “Agreement”),
dated as of December 12, 2013, between SHC MEXICO HOLDINGS, L.L.C., a Delaware
limited liability company, SHC HOLDINGS, L.L.C., a Delaware limited liability
company, SBA VILLAS, LLC, a Delaware limited liability company, and SANTA
BARBARA US, L.P., a Delaware limited partnership (collectively, “Seller”), and
MT. JOYA HOLDINGS, LLC, a Washington limited liability company, and MT. JOYA
OPERATIONS, LLC, a Washington limited liability company (collectively, “Buyer”).
Capitalized terms used herein, but not defined herein shall have the meanings
set forth in the Agreement.
Pursuant to Section 7.3(b) of the Agreement, the undersigned, in [his][her]
capacity as [an authorized officer][member] of Buyer, hereby certifies to Seller
on behalf of Buyer that, as of the date hereof the representations and
warranties made by Buyer in the Purchase Agreement are accurate in all material
respects as of the date hereof (except for any of such representations and
warranties that are qualified by materiality, which shall be true in all
respects) as though such representations and warranties were made on and as of
the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case as of such earlier date, and
except as otherwise set forth on Schedule 1 attached hereto.


[SIGNATURE PAGE FOLLOWS]

-65-
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate on
behalf of Buyer as of the date first written above.
BUYER:
MT. JOYA HOLDINGS, LLC
 
By:                                                
   Name: 
   Title:
 
MT. JOYA OPERATIONS, LLC
By:                                                 
   Name: 
   Title:

 



-66-
 

--------------------------------------------------------------------------------




EXHIBIT E-2


FORM OF SELLER’S CLOSING CERTIFICATE


___________, 2013
Reference is made to that certain Purchase and Sale Agreement (the “Agreement”),
dated as of December 12, 2013, between SHC MEXICO HOLDINGS, L.L.C., a Delaware
limited liability company, SHC HOLDINGS, L.L.C., a Delaware limited liability
company, SBA VILLAS, LLC, a Delaware limited liability company, and SANTA
BARBARA US, L.P., a Delaware limited partnership (collectively, “Seller”), and
MT. JOYA HOLDINGS, LLC, a Washington limited liability company, and MT. JOYA
OPERATIONS, LLC, a Washington limited liability company (collectively, “Buyer”).
Capitalized terms used herein, but not defined herein shall have the meanings
set forth in the Agreement.
Pursuant to Section 7.3(a) of the Agreement, the undersigned, in [his][her]
capacity as [an authorized officer][member] of Seller, hereby certifies to Buyer
on behalf of Seller that, as of the date hereof the representations and
warranties made by Seller in the Agreement are accurate in all material respects
as of the date hereof (except for any of such representations and warranties
that are qualified by materiality, which shall be true in all respects) as
though such representations and warranties were made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case as of such earlier date, and except as
otherwise set forth on Schedule 1 attached hereto.
[SIGNATURE PAGE FOLLOWS]

-67-
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate on
behalf of Seller as of the date first written above.
SELLER:
 
 
SHC MEXICO HOLDINGS, LLC
 
By:                                      
   Name: 
   Title:
 
SHC HOLDINGS, LLC
 
By:                                             
   Name: 
   Title:
 
SBA VILLAS, LLC
 
By:                                      
   Name: 
   Title:
 
SANTA BARBARA US, L.P.
By: SHC Mexico Holdings, LLC,  
   its General Partner
 
   By:                                     
      Name: 
      Title:

 





-68-
 

--------------------------------------------------------------------------------




EXHIBIT F


PROPRIETARY INFORMATION


N/A

-69-



--------------------------------------------------------------------------------




EXHIBIT G


FORM OF EMPLOYER SUBSTITUTION AGREEMENT


(TO BE AGREED UPON BY BUYER AND SELLER PRIOR TO CLOSING)

-70-
 

--------------------------------------------------------------------------------




EXHIBIT H


INTENTIONALLY OMITTED

-71-
 

--------------------------------------------------------------------------------




EXHIBIT I


TITLE COMMITMENT


(See Attached)





-72-
 

--------------------------------------------------------------------------------




SCHEDULE 1.1(A)


EXISTING LEASES













-73-



--------------------------------------------------------------------------------




SCHEDULE 1.1(B)


FINAL WORKING CAPITAL


“Final Working Capital” shall mean the Net Adjusted Assets (as defined below) of
Sellers less the Net Adjusted Liabilities (as defined below) of Sellers, plus or
minus closing pro rations (as defined below), determined and calculated by
Sellers within ninety (90) days after the Closing and periodically thereafter if
additional adjustments are necessary, as provided in Section 7.4(b) of the
Agreement.


The calculation of the Final Working Capital shall be prepared in manner
consistent with past practices and in accordance with US GAAP and be based on
the consolidated results of Sellers


“Net Adjusted Assets”:


+     Total assets
(-)     net fixed assets
(-)     net intangible assets
(-) intercompany and related party receivables
(-)     receivables due for longer than ninety (90) days and any other doubtful
receivables without a reserve
(-)    any item that is not a potential cash inflow
(-)    balance in the bank account(s) of any capital improvement or other
reserve fund provided for in the Management Agreement
(-) all deferred tax assets (or deferred income tax) excluding those related to
Advances from customers
(-) Value added tax recoveries or off-sets related to the merger of Seller’s
subsidiaries
    


=    Net Adjusted Assets


“Net Adjusted Liabilities”:


+    Total liabilities
    
(-)    any item that is not a payment obligation(-) intercompany and related
party payables
(-) deferred revenue associated with access fees also known as deferred
liability- DINE and deferred liability- RCPM on Seller’s balance sheet
(-) any deferred tax liabilities (or deferred income tax)
(+) any real estate property transfer taxes and expenses related to the merger
of Seller’s subsidiaries


+    accrued and non-expired taxes calculated as of the Closing Date (except to
the extent included in the balance sheet)

-74-
 

--------------------------------------------------------------------------------




+    any other payment obligation not included in the balance sheet (including,
without limitation, the costs related to hiring a professional firm in order to
produce a detailed inventory of the fixed assets of Sellers as requested under
applicable tax and accounting rules)
+    base management fees, incentive fees, royalty fees and other amounts
payable under the Management Agreement and deferred to Manager, calculated as of
the Closing Date (except to the extent included in the balance sheet)
=    Net Adjusted Liabilities




“Closing pro rations”
 
+ Hotel guest revenues net of any collected deposits and advances for active
stays as shown in the guest ledger of the Closing date; Note any room revenues
pertaining to the day and night of closing being shall be divided in ½ with 50%
credit to the Seller and 50% credit to the Buyer(+/-) Payroll expenses and trade
payables not accrued for, but incurred as of the Closing date
(+/-) Utility expenses not accrued for, but incurred as of the Closing date
(+/-) Proration adjustment to F&B inventory as of the Closing date, including
and without limitation all unopened F&B inventory in “mini-bars” and rooms
(+/-) Proration adjustment to Retail inventory as of the Closing date
(+/-) Proration adjustment to Room supply inventory as of the Closing date
(+/-) Proration adjustment to Prepaid expenses, including but not limited to
insurance and property tax, as of the Closing date
(+/-) Proration adjustment to FF&E as of the Closing date



-75-
 

--------------------------------------------------------------------------------




SCHEDULE 1.1(C)


ESTOPPEL CERTIFICATES


1.
Golf and Tennis Estoppel Certificate to be signed by Cantiles and Club de Golf
Punta Mita



2.
Condo Estoppel Certificate to be signed by Asociacion de Condominos Punta Mita



3.
Water Supply Agreement Estoppel Certificate to be signed by Inmobiliara Dine



4.
Modern Mexican Restaurant Estoppel Certificate dated 11/30/13, signed by Modern
Mexican Restaurant



5.
Four Seasons Estoppel Certificate to be signed by the 3 Four Seasons entities


-76-
 

--------------------------------------------------------------------------------




SCHEDULE 1.2


INTELLECTUAL PROPERTY


N/A



-77-
 

--------------------------------------------------------------------------------




SCHEDULE 2.2(B)


WIRE INSTRUCTIONS


(TO BE ATTACHED)







-78-
 

--------------------------------------------------------------------------------






SCHEDULE 4.1(A)(XV)


MATERIAL CONTRACTS


PUNTA MITA TRS, S. DE R.L. DE C.V.











-79-
 

--------------------------------------------------------------------------------




SCHEDULE 4.1(A)(XVII)


MATERIAL PERMITS





-80-
 

--------------------------------------------------------------------------------






SCHEDULE 4.1(A)(XX)


LITIGATION









-81-



--------------------------------------------------------------------------------




SCHEDULE 4.1(A)(XXIII)


NOTICES OF VIOLATIONS OF LAW


None.

-82-



--------------------------------------------------------------------------------




SCHEDULE 4.1(A)(XXIV)


ENVIRONMENTAL MATTERS




1.- ENVIROMENTAL REGISTRY AS HAZARDOUS WASTE GENERATOR


Registry number: SEMARNAT 261.SGPA.DMIC.2003/181 03889
Dated December 2, 2003
Copy of the registry has been requested to the authorities.




2.- ENVIROMENTAL REGISTRY AS SPECIAL RESIDUES GENERATOR


The procedure is in place, however, the filing to obtain the Registry as Special
Residues Generator will be done.




3.- ANNUAL OPERATING REPORT (CÉDULA DE OPERACIÓN ANUAL OR “COA”)


The Registration has been filed since April 28, 2006.
The report shall be filed annualy. This will be file in order to obtain the
renewal of the COA

-83-
 

--------------------------------------------------------------------------------






SCHEDULE 4.1(A)(XXVI)


TAX MATTERS


(See Attached)





-84-
 

--------------------------------------------------------------------------------




SCHEDULE4.1(A)(XXIX)


TAX ACTIONS AND PROCEEDINGS


None.



-85-



--------------------------------------------------------------------------------




SCHEDULE 4.1(A)(XXXI)


EMPLOYEE BENEFIT PLANS


(See Attached)



-86-
 

--------------------------------------------------------------------------------




SCHEDULE 4.1(A)(XXXIV)


COLLECTIVE BARGAINING AGREEMENTS


1.
Sindicato de Trabajadores de la Industria Gastronomica, Hotelera, Similares y
Conexos del Estado de Nayarit, Seccion 30, Miembro de la Federacion de
Trabajadores de Nayarit




-87-
 

--------------------------------------------------------------------------------




SCHEDULE 4.1(A)(XXXVI)


BANK ACCOUNTS, SAFE DEPOSIT BOXES AND SIGNATORIES





-88-
 

--------------------------------------------------------------------------------




SCHEDULE 4.1(A)(XXXVII)


POWERS OF ATTORNEY


(See Attached)



-89-
 

--------------------------------------------------------------------------------




SCHEDULE 4.1(A)(XXXIX)


CONSIGNMENT AGREEMENTS


OWNER
DATE
PURPOSE OF CONSIGNMENT
TERM
AMOUNT AGREED FOR THE CONSIGNMENT
Debbie de la Cueva
November 1st, 2009
Boutiques / Artwork Exposition
Indefinite
Commissions agreed


Javier Degollado
December 1st
Boutiques / Artwork Exposition
Indefinite
Commissions agreed


Maria Guadalupe Partida Zaragoza
November 1st, 2009
Boutiques / Artwork Exposition
Indefinite
Commissions agreed


Mariano Pérez Vivanco
November 1st, 2009
Boutiques / Artwork Exposition
Indefinite
Commissions agreed








-90-
 

--------------------------------------------------------------------------------




SCHEDULE 4.7


PRE-CLOSING MERGER COMPLETION


For purposes of this Agreement, the Pre-Closing Merger will be deemed completed
when each of the following conditions have been satisfied:


a)
The partners’ meeting (or partners’ unanimous written consent in lieu of a
meeting) of each of the Merged Entities and Punta Mita Resort has approved the
Pre-Closing Merger (“Merger Resolutions”), including the execution of a merger
agreement by and among the Merged Entities and Punta Mita Resorts (“Merger
Agreement”), and approved their respective balance sheets (“Balance Sheet”);



b)
The Merged Entities and Punta Mita Resort have entered into the Merger
Agreement;



c)
The Balance Sheet of each of the Merged Entities and Punta Mita Resort have been
published in the Official Gazette (Periódico Oficial) of their respective
corporate domicile;



d)
The Merged Entities shall have published in the Official Gazette (Periódico
Oficial) of their respective corporate domicile the procedure approved by their
partners for the discharge and satisfaction of all their liabilities OR the
Merged Entities and Punta Mita Resort shall have obtained the consent to the
Pre-Closing Merger of their respective creditors ;



e)
The minutes of the partners’ meeting (or partners’ unanimous written consent in
lieu of a meeting) containing the Merger Resolutions have been notarized and
duly registered with the Public Registry of Commerce of the corporate domicile
of each of the Merged Entities and Punta Mita Resort; and



f)
There shall exist no Order or suit, action or proceeding commenced by any party
against the Merged Entities or Punta Mita Resort opposing the Pre-Closing Merger
prior to recordation as provided in point f.

 


-91-
 